 



EXHIBIT 10.12
 
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH THE
SYMBOL “[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934.
SHAREHOLDER AGREEMENT
dated as of May 17, 2007
among
INVERNESS MEDICAL SWITZERLAND GMBH,
PROCTER & GAMBLE INTERNATIONAL OPERATIONS, SA
and
SPD SWISS PRECISION DIAGNOSTICS GMBH
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article 1 General Provisions
    2  
 
       
Section 1.1 Term
    2  
 
       
Article 2 Shareholders
    2  
 
       
Section 2.1 Shareholders
    3  
Section 2.2 Rights and Powers of Shareholders; No Management
    3  
Section 2.3 Transactions with Affiliates
    3  
Section 2.4 Shareholder Voting Rights
    3  
Section 2.5 Shareholders’ Meetings
    3  
Section 2.6 Telephonic Meetings
    3  
Section 2.7 Notice of Meetings
    4  
Section 2.8 Unanimous Shareholder Consent
    4  
Section 2.9 Written Consent
    5  
Section 2.10 General Voting Obligation
    5  
 
       
Article 3 Board of Managers
    5  
 
       
Section 3.1 Board of Managers
    5  
Section 3.2 Managers
    6  
Section 3.3 Chairperson
    6  
Section 3.4 Meetings of Board
    6  
Section 3.5 Notice of Meetings
    6  
Section 3.6 Quorum
    7  
Section 3.7 Agendas; Vote Required at Meetings
    7  
Section 3.8 Special Meetings
    9  
Section 3.9 Action Without a Meeting
    9  
Section 3.10 Compensation
    9  
Section 3.11 Observation Rights
    9  
 
       
Article 4 Officers
    9  
 
       
Section 4.1 Officers
    9  
Section 4.2 Management in Accordance with Budget
    10  
Section 4.3 Management Team
    10  
Section 4.4 Duties and Authority of Officers
    10  
Section 4.5 Initial Chief Executive Officer and Chief Financial Officer
    11    
Article 5 Capital Contributions
    11    
Section 5.1 Capital Contributions
    11  
Section 5.2 Additional Capital Contributions
    11  
Section 5.3 No Interest on Capital
    12  
Section 5.4 Return of Capital
    12  
Section 5.5 No Liability of Shareholders
    12  

 



--------------------------------------------------------------------------------



 



              Page  
Section 5.6 Shareholders’ Capital Accounts
    12  
Section 5.7 Allocation of Profit or Loss
    13  
Section 5.8 Banking; Investments
    16  
Section 5.9 Distributions
    16  
Section 5.10 Advance in Excess of Capital Contribution
    16  
 
       
Article 6 Accounting, Tax and Reporting Matters
    16  
 
       
Section 6.1 Books; Fiscal Year
    16  
Section 6.2 Reports
    16  
Section 6.3 Company Information
    17  
Section 6.4 Records; Internal Controls
    17  
Section 6.5 Consents of Independent Auditors
    18  
Section 6.6 Tax Returns
    18  
Section 6.7 Tax Characterization
    18  
Section 6.8 Tax Matters Partner
    19  
Section 6.9 Tax Elections
    19  
Section 6.10 Withholding
    19  
 
       
Article 7 Transfers; Admission; Liquidation
    20  
 
       
Section 7.1 Transfers
    20  
Section 7.2 Effect of Transfers
    23  
Section 7.4 PGIO’s Option
    23  
 
       
Article 8 Indemnification
    23  
 
       
Section 8.1 [Reserved]
    23  
Section 8.2 Indemnification
    23  
 
       
Article 9 Dissolution; Liquidation
    25  
 
       
Section 9.1 Dissolution
    25  
Section 9.2 Distribution Upon Dissolution
    25  
Section 9.3 Time For Liquidation
    26  
Section 9.4 Liquidation And Deletion of Entry in Commercial Register
    26  
 
       
Article 10 [Reserved]
    26  
 
       
Article 11 Finances
    26  
 
       
Section 11.1 Business Plan and Budget
    26  
Section 11.2 Reserves
    27  
Section 11.3 Additional Capital
    27  
 
       
Article 12 New Business
    28  
 
       
Section 12.1 Potential Expansion of Field
    28  
Section 12.2 New Business
    28  
Section 12.3 Purchase; Development by Shareholder
    30  
Section 12.5 Intellectual Property License Back
    32  
 
       
Article 13 Non-Compete; Confidentiality
    33  
 
       
Section 13.1 Non-Compete
    33  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 13.2 Confidentiality
    34  
Section 13.3 Non-Solicitation
    35  
 
       
Article 14 Material Breach; Bankruptcy; Withdrawal
    35  
 
       
Section 14.1 Material Breach
    35  
Section 14.2 Bankruptcy
    36  
Section 14.3 Effect of Material Breach or Bankruptcy
    36  
 
       
Article 15 Disputes Among Shareholders
    37  
 
       
Section 15.1 Management Mediation
    37  
Section 15.2 Arbitration
    38  
Section 15.3 Costs
    38  
 
       
Article 16 Miscellaneous
    39  
 
       
Section 16.1 Notices
    39  
Section 16.2 Definitions
    40  
Section 16.3 Descriptive Headings; Certain Interpretations
    49  
Section 16.4 Assignment
    50  
Section 16.5 Entire Agreement
    50  
Section 16.6 No Third-Party Beneficiaries
    50  
Section 16.7 Counterparts
    50  
Section 16.8 Governing Law
    50  
Section 16.9 Severability
    51  
Section 16.10 Amendments; Waiver
    51  
Section 16.11 Further Assurances
    51  
Section 16.12 Amendment to CO
    51  
Section 16.13 Relationship
    51  
Section 16.14 Equitable Remedies
    52  
Section 16.15 Fees and Expenses
    52  
Section 16.16 Ancillary Restraints
    52  
 
       
Schedules:
       
 
       
Schedule I: Shareholders; Shares; Capital Contributions
       
Schedule II: Initial Business Plan
       
Schedule III: Restricted Third Parties
       
Schedule 12.2(a): Timing of Presentation and Implementation Parameters
       
Schedule 13.1(a)(2): Non-Compete Exception — P&G existing business
       
Schedule 13.1(a)(3): Non-Compete Exception — IMS Existing Business
       
Schedule 16.16 ***
       

 

***   Represents text omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

iv



--------------------------------------------------------------------------------



 



Index

         
Accounting Period
    38  
Acquiring Shareholder
    29  
Adjusted Capital Account Deficit
    39  
Affiliate
    39  
Agreement
    1  
Allocated Value
    21  
Arbitration Request
    36  
Articles of Incorporation
    39  
Bankrupt Shareholder
    34  
Beneficial Owner
    39  
Board of Managers
    5  
Breaching Shareholder
    34  
Business Day
    39  
Business Plan and Budget
    7  
Capital Account
    11  
Capital Contribution
    39  
Cardiology Field
    40  
Carve Out Business
    32  
Chairperson
    5  
Change of Control
    40  
CO
    41  
Code
    41  
Company
    1  
Company Minimum Gain
    41  
Company to IMA License Agreement
    41  
Company to P&G License Agreement
    41  
Consumer Channel
    41  
Consumer Diagnostics Business
    1  
Contracting Party
    3  
Debt
    41  
Depreciation
    41  
Determination Date
    21  
Developing Shareholder
    29  
Diabetes Field
    41  
Distributable Cash
    41  
Excluded Fields
    42  
Fair Market Value
    42  
Field
    42  
Financial Investor
    42  
Fiscal Year
    42  
GAAP
    42  
Governmental Entity
    42  
Gross Asset Value
    42  
IMA
    1  
IMA License Agreement
    5  
IMS
    1  
IMS Contribution Agreement
    1  
IMS’s Valuation
    29  
Indemnified Party
    22  
Initial Business Plan and Budget
    25  
Initial Period
    43  
Initial Term
    2  
Intellectual Property
    43  
Intellectual Property Rights
    44  
Interim Third Party Business
    27  
Kunz
    1  
Lanter
    1  
Law
    44  
Legal Proceeding
    44  
Lien
    44  
Liquidation Agent
    24  
Majority of Managers
    6  
Manager
    5  
Material Adverse Effect
    44  
Material Breach
    44  
Net Losses
    44  
Net Profits
    44  
New Business
    26  
Non-Breaching Indemnitee
    34  
Non-Breaching Shareholder
    35  
Nonrecourse Deductions
    45  
Nonrecourse Liability
    45  
Non-Selling Shareholder
    21  
Non-Transferring Shareholder
    19  
Option Agreement
    45  
Ordinary Course Capex Reserve
    25  
P&G License Agreement
    5  
Participation Notice
    19  
Percentage Interest
    45  
Person
    45  
PGIO
    1  
PGIO Contribution Agreement
    1  
PGIO’s Valuation
    29  
Purchase Agreement
    1  
Purchased CD Business
    1  
Regulatory Allocations
    14  
Renewal Term
    2  
Representative
    45  
Required Working Capital Balance
    25  
Restricted Third Party
    19  

v



--------------------------------------------------------------------------------



 



         
Sale Event
    45  
Sale Notice
    21  
Schedule
    45  
Securities Act
    17  
Securities Filings
    15  
Selling Shareholder
    20  
Share
    46  
Share Capital
    46  
Share Capital Percentage
    46  
Share Transfer Agreement
    1  
Shareholder In-License Agreement
    20  
Shareholder In-License Agreements
    46  
Shareholder New Business
    26  
Shareholder New Business Proposal
    27  
Shareholder Nonrecourse Debt
    46  
Shareholder Nonrecourse Debt Minimum Gain
    46  
Shareholder Nonrecourse Deductions
    46  
Shareholders
    1  
Strategic Investor
    46  
Subsidiary
    46  
Tag-Along Election
    20  
Tax Matters Partner
    17  
Tax Year
    46  
Term
    2  
Third Party
    46  
Third Party New Business
    26  
Transaction Agreements
    46  
Transfer
    47  
Transferring Shareholder
    19  
Treasury Regulations
    47  
US JV
    47  
US JV LLC Agreement
    47  
Waiver
    48  

vi



--------------------------------------------------------------------------------



 



SHAREHOLDER AGREEMENT, dated as of May 17, 2007 (this “Agreement”), among
Inverness Medical Switzerland GmbH, a Swiss company (“IMS”), Procter & Gamble
International Operations, SA, a Swiss corporation (“PGIO” and together with IMS,
the “Shareholders”) and SPD Swiss Precision Diagnostics GmbH, a Swiss company
(the “Company”).
Introduction
     The Company was formed on December 19, 2006, by Dominique Kunz (“Kunz”) and
Marco Lanter (“Lanter”), each a resident of Switzerland, on behalf of IMS. In
connection with the formation of the Company, each of Kunz and Lanter, on behalf
of IMS, contributed CHF 10,000 to the Company and as consideration for such
contribution received one quota (one Share of the Company, representing,
immediately following such contribution, 50% of the outstanding Shares of the
Company).
     Effective December 21, 2006, Kunz and IMS entered into a share transfer
agreement, pursuant to which Kunz sold to IMS and IMS purchased from Kunz, one
Share of the Company for a purchase price of CHF 10,000. Following the
consummation of such sale and purchase, each of Lanter, on behalf of IMS, and
IMS owned one quota (one Share of the Company, representing 50% of the
outstanding Shares of the Company).
     On or prior to the date hereof, Lanter, on behalf of IMS, and PGIO entered
into a Share Transfer Agreement (the “Share Transfer Agreement”), pursuant to
which Lanter sold and PGIO purchased the Share of the Company owned by Lanter,
on behalf of IMS, for a purchase price of CHF 10,000. Immediately following such
sale and purchase, each of IMS and PGIO owned 50% of the Company’s outstanding
Shares.
     Inverness Medical Innovations, Inc, a Delaware corporation (“IMA”), and
certain of its Subsidiaries (including IMS) are in the business of human
diagnostics and/or monitoring including developing, manufacturing, marketing,
selling and distributing human diagnostics and monitoring products for sale and
distribution through over-the-counter channels, including retail outlets and
emerging channels located in such retail outlets (the “Consumer Diagnostics
Business”).
     On or prior to the date hereof, PGIO and IMS entered into an Amended and
Restated Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which
PGIO has agreed to purchase for cash consideration from IMS and certain of its
Affiliates certain assets of the Consumer Diagnostics Business (the “Purchased
CD Business”) on terms and conditions set forth therein. On or prior to the date
hereof, PGIO, IMS and the Company entered into a PGIO Contribution Agreement
(the “PGIO Contribution Agreement”) pursuant to which PGIO has agreed to
contribute to the Company the Purchased CD Business and cash in the amounts of
CHF 990,000 and $11,269,050. In consideration for PGIO’s contribution of CHF
990,000, PGIO’s share capital in the Company will be increased to CHF 1,000,000.
     On or prior to the date hereof, IMS, PGIO and the Company entered into an
Amended and Restated Contribution Agreement (the “IMS Contribution Agreement”),
pursuant

 



--------------------------------------------------------------------------------



 



to which IMS has agreed (a) subject to the exceptions set forth in the IMS
Contribution Agreement, to contribute to the Company certain assets of the
Consumer Diagnostics Business described in the IMS Contribution Agreement, and
the Company will assume certain liabilities of the Consumer Diagnostics
Business, as set forth in the IMS Contribution Agreement; (b) to contribute to
the Company cash in the amounts of CHF 990,000 and $11,269,050; and (c) to
contribute a promissory note in favor of the Company in an original principal
amount of $22,326,000. In consideration for IMS’s contribution of CHF 990,000,
IMS’s share capital in the Company will be increased to CHF 1,000,000.
Immediately after the Closing (as defined in the IMS Contribution Agreement),
IMS and PGIO shall each own 50% interest in the Company.
     The Shareholders desire to enter into this Agreement for the purpose of
regulating certain aspects of the Shareholders’ relationships with regard to the
Company and each other.
     Certain capitalized terms have the meanings assigned to them in
Section 16.2 or as otherwise provided in this Agreement.
     For good and valuable consideration, the parties, intending legally to be
bound, hereby agree as follows:
ARTICLE 1
General Provisions
     Section 1.1 Term. This Agreement shall enter into effect as of the date
hereof, and continue for an initial period of 25 years (the “Initial Term”), or
until the earlier dissolution of the Company as provided by its Articles of
Incorporation and by Law. The Initial Term shall automatically be renewed for
successive terms of 10 years (each such term being a “Renewal Term”) unless
either Shareholder gives written notice not to renew the Initial Term or any
Renewal Term three years prior to the expiration of the Initial Term or any
Renewal Term. The Initial Term and any Renewal Term shall be referred to herein
as a “Term.”
ARTICLE 2
Shareholders
     Section 2.1 Shareholders. Each of the Persons listed on Schedule I hereof
is a Shareholder of the Company. The rights and liabilities of the Shareholders
shall be as provided in the CO, except as is otherwise expressly provided
herein. Whenever the Shares and Capital Contributions of Shareholders are
changed in accordance with this Agreement, Schedule I shall be amended to record
any such changes. However, the failure to amend Schedule I shall not impair the
effectiveness of any change in Shares effected in accordance with this
Agreement.
     Section 2.2 Rights and Powers of Shareholders; No Management. The
Shareholders shall not have any right or power to act for or bind the Company in
any way, except for the rights and powers of the Shareholders specifically set
forth in this Agreement, the inalienable rights and powers of Shareholders set
forth in Article 810 of the CO and, to the extent not inconsistent with this
Agreement, any other rights and powers provided to the Shareholders in the CO.

2



--------------------------------------------------------------------------------



 



     Section 2.3 Transactions with Affiliates. Each Shareholder acknowledges and
agrees that the conduct of the Company’s business may involve business dealings
and undertakings with Shareholders and their respective Affiliates. With respect
to any transaction between the Company on the one hand and a Shareholder or its
Affiliate (a “Contracting Party”) on the other hand, all negotiations on behalf
of the Company with respect to such transactions will be conducted by a Manager
representing a Shareholder who is not a Contracting Party (or by an officer of
the Company approved by such Shareholder to conduct such negotiations or take
such actions).
     Section 2.4 Shareholder Voting Rights. No Shareholder has any voting or
consenting right except with respect to those matters specifically reserved for
a Shareholder vote or consent which are set forth in this Agreement or as
required by the CO. Whenever the vote or consent of Shareholders is permitted or
required under this Agreement, such vote or consent may be given in person at a
meeting, by a duly authorized representative, in writing, by facsimile or by
comparable electronic transmission (to be followed by original signatures, if
necessary or desired). Unless otherwise expressly provided in this Agreement or
by the CO, Shareholders who have an interest (economic or otherwise) in the
outcome of any particular matter upon which the Shareholders vote or consent,
may vote or consent upon any such matter and their vote or consent, as the case
may be, shall be counted in the determination of whether the particular matter
is approved by the Shareholders. The Shareholders shall be entitled to vote or
consent in a manner consistent with their own interests when such interests are
not, or may not be, consistent with the interests of the Company or the
Shareholders as a whole.
     Section 2.5 Shareholders’ Meetings. A Shareholders’ meeting may be called
by the Board of Managers or any Shareholder for any matter that is appropriate
for consideration at such meeting. Each meeting of Shareholders shall be
conducted by such Persons as the Shareholders may designate.
     Section 2.6 Telephonic Meetings. Shareholders’ meetings may be held through
the use of conference telephone or similar communications equipment so long as
all Persons participating in such Shareholders’ meetings can hear one another at
the time of such Shareholders’ meeting. Participation in a Shareholders’ meeting
via conference telephone or similar communications equipment in accordance with
the preceding sentence constitutes presence in person at the Shareholders’
meeting. Following such telephonic or similar meeting, the Shareholders will
confirm the resolutions in writing in a circular resolution.
     Section 2.7 Notice of Meetings. Written notice of each Shareholders’
meeting shall state the place, date and time of such Shareholders’ meeting, and
the agenda of the business to be transacted. Notice shall be given in the manner
prescribed in Section 16.1 not fewer than 10 days nor more than 20 days before
the date thereof.
     Section 2.8 Unanimous Shareholder Consent. No action may be taken by the
Company (whether by the Board of Managers, or otherwise) in connection with any
of the following matters without the unanimous consent of the Shareholders:
     (a) acts in contravention of this Agreement;

3



--------------------------------------------------------------------------------



 



     (b) any transaction that would result in a Sale Event, subject to the
Option Agreement;
     (c) the issuance or sale of any additional Shares, including any options,
warrants or other rights to purchase Shares or any other securities convertible
into Shares;
     (d) the issuance or incurrence of Debt by the Company in excess of $* * *
or the equivalent amount in Euros;
     (e) the making of any election under the Code or the Treasury Regulations
and Internal Revenue Service guidance issued thereunder;
     (f) the admission of any additional Shareholders to the Company (other than
in connection with Transfers of Shares in accordance with Section 7.1);
     (g) the reorganization of the Company, including conversion of the Company
into another form of entity;
     (h) voluntary bankruptcy of the Company;
     (i) any transaction to liquidate or dissolve the Company; provided,
however, that the Shareholders agree to adopt a resolution or take such other
actions as may be necessary for the dissolution of the Company prior to the
expiration of the Term such that the Company will be dissolved upon expiration
of the Term;
     (j) any transaction between the Company and any Shareholder or Affiliate of
any Shareholder (other than transactions pursuant to the terms and conditions of
any Transaction Agreement or any agreement between the Company and a Shareholder
or an Affiliate of a Shareholder that has been approved in accordance with this
Section 2.8, excluding (for the avoidance of doubt) any amendment, modification,
consent, waiver or acquiescence with respect to such agreement);
     (k) the entry by the Company or any Subsidiary of the Company into a new
line of business or a New Business in accordance with Article 12;
     (l) the appointment or dismissal of the Chief Executive Officer and the
Chief Financial Officer and any other senior officers required to be appointed
by the Shareholders pursuant to Article 810 para. 2 CO, but subject to
Section 4.1;
     (m) any contribution of property to the Company by a Shareholder to the
extent that such contribution will increase such Shareholder’s Share ownership;
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

4



--------------------------------------------------------------------------------



 



     (n) any sublicensing by the Company of Intellectual Property Rights
licensed or sublicensed to the Company pursuant to (i) the License Agreement by
and among IMA, IMS and the Company, dated as of the date hereof (the “IMA
License Agreement”), (ii) the License Agreement by and between The Procter &
Gamble Company and the Company, dated as of the date hereof (the “P&G License
Agreement”) and (iii) the Sublicense Agreement by and between US JV and the
Company, dated as of the date hereof;
     (o) any increase of the quota (share) capital; or
     (p) the entering into any commitment to do any of the things set forth in
(a) — (o) above in this Section 2.8 unless expressly conditioned upon the
approval required under this Section 2.8.
     Section 2.9 Written Consent. Any action required or permitted to be taken
at any Shareholders’ meeting may be taken without a meeting if all Shareholders
consent thereto in writing. Any such written consents shall be filed with the
minutes of the proceedings.
     Section 2.10 General Voting Obligation. Each Shareholder agrees to take all
actions legally required pursuant to the CO, including voting its Shares and, if
necessary, convening, attending and voting at a Shareholders’ meeting, in order
to fulfill the obligations, and to permit each Shareholder to exercise its
rights, under this Agreement.
ARTICLE 3
Board of Managers
     Section 3.1 Board of Managers. Except as otherwise provided in this
Agreement, the day to day business and affairs of the Company shall be managed
under the direction of a Board of Managers (the “Board of Managers” and each
member thereof, a “Manager”) appointed by the Shareholders as provided in
Section 3.2 below. Except where the Shareholders’ approval is expressly required
by this Agreement or the CO, the Board of Managers shall have authority, power
and discretion to make decisions with respect to the Company’s business.
     Section 3.2 Managers. The Board of Managers of the Company shall consist of
six Managers, of which three Managers shall be designated by IMS and three
Managers shall be designated by PGIO. The Shareholders shall take all action,
including the voting of their Shares, (a) to elect the Managers designated by
IMS and PGIO respectively in accordance with the foregoing, (b) to remove, with
or without cause, a Manager at the request of the Shareholder that designated
such Manager and (c) to fill the resulting vacancy in accordance with the
following sentence. Upon the death, incapacity, resignation or removal of a
Manager or other vacancy on the Board of Managers, the Shareholder that
designated the Manager the departure of which created such vacancy, shall have
the right to nominate for election a replacement Manager, and the Shareholders
shall so elect such replacement Manager. Each Manager shall have one vote on all
matters to be decided by the Board of Managers.
     Section 3.3 Chairperson. One Manager shall be appointed to act as
chairperson (the “Chairperson”) of the Board of Managers. Appointment of the
Chairperson shall be made by the Managers appointed by one Shareholder the first
year of the term and by the

5



--------------------------------------------------------------------------------



 



Managers appointed by the other Shareholder the following year of the term, such
Chairperson appointment to alternate from year to year thereafter from the
Managers appointed by each Shareholder, respectively. In the absence or
unavailability of the Chairperson, any two Managers may take the actions
designated herein to be taken by the Chairperson; provided that the two Managers
are not appointed by the same Shareholder.
     Section 3.4 Meetings of Board. The Board of Managers shall hold regular
meetings no less frequently than once every fiscal quarter and the Chairperson
shall establish meeting times, dates and places and adopt rules or procedures
consistent with the terms of this Agreement. Unless otherwise approved by the
Chairperson, each meeting of the Board of Managers will be held at the Company’s
principal place of business; provided that provision shall be made for telephone
participation in each meeting, and participation in a meeting of the Board of
Managers via conference telephone or similar communications equipment
constitutes presence in person at such meeting so long as all Persons
participating in such meeting can hear one another at the time of such meeting.
The Board of Managers shall cause written minutes of all actions taken by it to
be signed by the Chairman and the Secretary and to be distributed to all
Managers promptly after the related meeting.
     Section 3.5 Notice of Meetings. Written notice of each meeting of the Board
of Managers shall state the place, date and time of such meeting, and the
general nature of the business to be transacted (if not otherwise set forth in
the agenda delivered pursuant to Section 3.7). Notice shall be given in the
manner prescribed in Section 16.1 not fewer than two days before the date
thereof. Receipt of notice of a particular meeting may be waived, in writing, by
any Manager either before or at such meeting, and shall be deemed to have been
waived by any Manager who participates in such meeting, without protesting prior
to the conclusion of such meeting the lack of notice of such meeting; provided
that such Manager has been given an adequate opportunity at the meeting to
protest such lack of notice (except where a Manager participates in the meeting
for the express purpose of objecting at the beginning of the meeting to the
transaction of any business on the ground that the meeting has not been convened
properly under this Agreement).
     Section 3.6 Quorum. At all meetings of the Board of Managers, the presence
of a majority of the Managers of the Board of Managers shall be necessary to
constitute a quorum for the transaction of business. If a quorum shall not be
present at any meeting of the Board of Managers, the Managers present thereat
may, in accordance with Section 3.5, adjourn and reschedule the meeting to a
date no earlier than five days thereafter.
     Section 3.7 Agendas; Vote Required at Meetings. (a) The Chairperson shall
prepare or direct the preparation of the agenda for, and preside over, meetings
of the Board of Managers. The Chairperson shall deliver such agenda to each
Manager at least two Business Days prior to the giving of notice of a regular or
special meeting of the Board of Managers, and each Manager may add items to such
agenda. The Board of Managers shall act by affirmative vote of a majority of the
Managers, which majority shall include at least one Manager appointed by PGIO
and one Manager appointed by IMS (such majority, a “Majority of Managers”). The
authorization of any contract or transaction between the Company and one or more
of the Managers, or between the Company and any other Person in which one or
more of the Managers, are directors or officers, or have a financial interests,
shall require the affirmative votes of a

6



--------------------------------------------------------------------------------



 



majority of the disinterested Managers. In the event of a vacancy on the Board
of Managers for any reason, unless otherwise approved by the Shareholders, no
action shall be taken by the Board of Managers until the vacancy is filled by
the applicable Shareholder as long as filled within 30 days of notice given to a
Shareholder by the other Shareholder.
          (b) Without limiting the generality of Section 3.1, the Company may
not (without an affirmative vote of a Majority of Managers):
     (i) adopt or approve a business plan and budget for the Company (the
“Business Plan and Budget”) or any material modifications thereof;
     (ii) launch any new product other than the products that are the Base
Products under the Finished Product Purchase Agreement, dated as of the date
hereof, between the Company, IMS and certain of its Subsidiaries;
     (iii) issue or incur Debt up to the amount subject to Shareholders’
approval in accordance with Section 2.8(d);
     (iv) enter into any agreement or incur any expenditure not provided for in
the Business Plan and Budget involving amounts in excess of $* * *, or the
equivalent amount in Euros, individually, or more than $* * *, or the equivalent
amount in Euros, in the aggregate during any Fiscal Year;
     (v) file any material income or similar tax returns and reports;
     (vi) sublicense or license any of the Company’s Intellectual Property
Rights, subject to the Shareholder approval requirement set forth in
Section 2.8(n);
     (vii) enter into any material agreement of the Company (including any
material amendment or modification thereof);
     (viii) take any enforcement or waiver actions regarding any material
agreement between the Company and a Shareholder or an Affiliate of a Shareholder
(including (x) any determination of a breach or potential breach thereunder, or
(y) any determination relating to a waiver or acquiescence with respect to such
agreement);
     (ix) appoint or dismiss (or alter the compensation of) any senior officers
of the Company, other than appointment or dismissal (or alteration of the
compensation) of the Chief Executive Officer, the Chief Financial Officer, and
any other senior officers required, pursuant to art. 810 para. 2, to be
appointed or dismissed by the Shareholders (who shall be appointed or dismissed
pursuant to Section 2.8(l));
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

7



--------------------------------------------------------------------------------



 



     (x) retain or otherwise appoint, or dismiss, the Company’s accountant and
any primary legal advisor or financial advisor to the Company;
     (xi) commence or settle any litigation or arbitration to which the Company
is, or is to be, a party involving amounts in question in excess of $* * * or
the equivalent amount in Euros or enter into any agreement or court filing that
* * *;
     (xii) market, or permit any distributor, commissionaire or sales agent to
market, the Company’s products under a third party’s label brand except for
private label brands in the ordinary course of business; or
     (xiii) commit to do any of the things set forth in (i)-(xii) above in this
Section 3.7(b) unless expressly conditioned upon the approval required under
this Section 3.7(b).
          Section 3.8 Special Meetings. Special meetings of the Board of
Managers may be called (a) by the Chairperson or (b) by any two other Managers
at any time and from time to time. Notice of each special meeting shall be given
to each Manager on the Board of Managers by telephone, telecopy or similar
method (in each case, notice shall be given at least 48 hours before the time of
the meeting) or sent by first-class mail (in which case notice shall be given at
least five days before the meeting), unless a longer notice period is
established by the Board of Managers. Each such notice shall state (x) the time,
date, place (which shall be at the principal office of the Company unless
otherwise agreed to by all Managers) or other means of conducting such meeting
and (y) the purpose of the meeting to be so held.
     Section 3.9 Action Without a Meeting. Any action required or permitted to
be taken at any meeting of the Board of Managers may be taken without a meeting
if all Managers consent thereto in writing. Any such written consents shall be
filed with the minutes of the proceedings.
     Section 3.10 Compensation. The Managers shall not be entitled to
compensation for services rendered to the Company in their capacity as Managers.
     Section 3.11 Observation Rights. Each Shareholder for so long as it shall
be a Shareholder may from time to time designate no more than three (3) persons
(or such greater number as the Board of Managers may determine) to attend all
meetings of the Board of Managers in a nonvoting observer capacity; provided,
however, that such observer agrees in writing to hold in confidence and trust
all confidential and proprietary information provided or discussed at any such
meeting so attended; and provided, further, that the Company reserves the right
to withhold any information and to exclude such observer from any meeting or
portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel.
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

8



--------------------------------------------------------------------------------



 



ARTICLE 4
Officers
     Section 4.1 Officers. The Shareholders hereby create the offices of a Chief
Executive Officer, a Chief Financial Officer and a secretary. The Shareholders
shall have the power to create the offices of such other senior officers as are
required by art. 810 para. 2 CO to be appointed or dismissed by the
Shareholders, with such powers as the Shareholders deem appropriate as shall be
determined by the Shareholders consistent with the terms of this Agreement.
Subject to art. 810 para. 2 CO, the Board of Managers shall have the power to
create such other officer positions with such powers as it deems appropriate as
shall be determined by the Board of Managers consistent with the terms of this
Agreement, including one or more Vice Presidents and one or more Assistant
Secretaries. The officers of the Company shall have the power and authority to
conduct the day-to-day operations of the Company in accordance with this
Agreement. The Shareholders shall determine the signing authority of such
officers.
     Section 4.2 Management in Accordance with Budget. The officers of the
Company shall conduct the business and operations of the Company in accordance
with, and subject to the limitations set forth in, any Business Plan and Budget
in force from time to time.
     Section 4.3 Management Team. It is the intent of the Shareholders that each
Shareholder’s contributions to the Company’s management team will reflect the
core capabilities of such Shareholder, and that the Company’s management team
will have balanced representation of each Shareholder. Accordingly, it is the
Shareholders’ expectation that, unless the Shareholders agree otherwise,
(a) individuals to serve as leaders of core efforts on marketing, sales,
logistics, finance and supply chain management of the Company will be drawn
principally from PGIO; provided, that any employee decisions made by PGIO with
respect to the leaders of the core efforts in sales and marketing will not
derogate or otherwise impair the Company’s access to the institutional knowledge
of the CD Business (as defined in the IMS Contribution Agreement) provided by
IMS and its personnel, including any employee transferred to, or providing
services for, the Company, and (b) individuals to serve as leader of core
efforts on research and development, human resources, new business development
and legal will be drawn principally from IMS.
     Section 4.4 Duties and Authority of Officers.
     (a) Chief Executive Officer. The Chief Executive Officer shall supervise
the daily operations of the business of the Company, and shall report to the
Board of Managers. Subject to the provisions of this Agreement and to the
direction of the Board of Managers, he or she shall perform all duties which are
commonly incident to the office of chief executive officer of a corporation
organized under Swiss Law or which are delegated to him or her by the Board of
Managers. To the fullest extent permitted by Law, he or she shall have power to
sign all contracts and other instruments of the Company which are authorized, to
take actions and incur expenditures provided for in the Business Plan and Budget
and shall have general supervision and direction of all of the other officers,
employees and agents of the Company.
     (b) Vice President. Each Vice President shall have such powers and duties
as may be delegated to him or her by the Board of Managers.

9



--------------------------------------------------------------------------------



 



     (c) Chief Financial Officer. The Chief Financial Officer shall have
responsibility for establishing in accordance with the Business Plan and Budget
the Required Working Capital Balance and the Ordinary Course Capex Reserve,
subject to the supervision of the Board of Managers, and maintaining the
financial records and accounting controls of the Company. He or she shall render
from time to time an account of all such transactions and of the financial
condition of the Company to the Board of Managers. The Chief Financial Officer
shall also perform such other duties as set forth in this Agreement and as the
Board of Managers or the Chief Executive Officer may from time to time
prescribe.
     (d) Secretary. The Secretary shall issue all authorized notices for, and
shall keep minutes of, all meetings of the Shareholders and the Board of
Managers. He or she shall have charge of the corporate books and shall perform
such other duties as the Board of Managers or the Chief Executive Officer may
from time to time prescribe.
     (e) Delegation of Authority. Subject to any limitations set forth in this
Agreement or the CO, the Chief Executive Officer may from time to time delegate
his or her powers and duties to the other officers of the Company.
     Section 4.5 Initial Chief Executive Officer and Chief Financial Officer.
     (a) Hilde Eylenbosch will be Chief Executive Officer of the Company for the
Initial Period; provided that IMS shall have the right to remove Hilde
Eylenbosch and nominate a successor (who shall be a qualified individual) as
Chief Executive Officer of the Company any time during the Initial Period,
subject to the approval of the Shareholders in accordance with Section 2.8 of
this Agreement.
     (b) Riccardo Guitart will be Chief Financial Officer of the Company for the
Initial Period; provided that PGIO shall have the right to remove Riccardo
Guitart and nominate a successor (who shall be a qualified individual) as Chief
Financial Officer of the Company any time during the Initial Period, subject to
the approval of the Shareholders in accordance with Section 2.8 of this
Agreement.
     (c) After the Initial Period, the Chief Executive Officer and the Chief
Financial Officer of the Company shall be appointed by the Shareholders and in
accordance with Section 2.8(l) of this Agreement.
ARTICLE 5
Capital Contributions
     Section 5.1 Capital Contributions. On or prior to the date hereof, each of
IMS and PGIO shall have made capital contributions to the Company of CHF
1,000,000 in cash, and shall have made, or caused certain of their respective
Affiliates to have made, such other contributions to the Company as are
described in the IMS Contribution Agreement and the PGIO Contribution Agreement,
respectively. IMS and PGIO each have acquired one Share with the par value and
representing the amount of capital contributions specified opposite their
respective names on Schedule I.

10



--------------------------------------------------------------------------------



 



          Section 5.2 Additional Capital Contributions. Except as expressly
provided in this Agreement or as required under any applicable Law, no
Shareholder shall be required or permitted to make additional capital
contributions or lend any funds to, or expend any funds on behalf of, the
Company without the written consent of all of the Shareholders; provided that
each Shareholder shall be required to make such additional capital contributions
pursuant to Section 11.3. An additional capital contribution required under this
Agreement by either Shareholder may be made in the form of a loan to the Company
on terms agreed upon by the Shareholders. Except with the unanimous approval of
the Shareholders, no Shareholder shall be entitled to make any additional
capital contribution in property other than cash. In no event may any such
property be encumbered with any Liens, unless the Shareholders have otherwise
unanimously approved.
          Section 5.3 No Interest on Capital. No interest shall accrue or be
paid on Shareholders’ Shares (Stammeinlage) or Capital Contributions (Leistung
auf Stammeinlage).
          Section 5.4 Return of Capital. Except as expressly provided in this
Agreement, (x) no Shareholder shall be entitled to withdraw all or any part of
such Shareholder’s Capital Contribution from the Company prior to the Company’s
dissolution and liquidation, (y) when such withdrawal is permitted, no
Shareholder will be entitled to demand a distribution of property other than
cash, and (z) no Shareholder shall have priority over any other Shareholder as
to the return of capital contributions or as to profits, losses or other items
of income, gain or deduction. This Section 5.4 shall not apply to the repayment
of loans (as distinguished from capital contributions) which a Shareholder has
made to the Company.
          Section 5.5 No Liability of Shareholders. All capital, whenever
contributed, shall be subject in all respects to the risks of the business and
subordinate in right of payment to the claims of present or future creditors of
the Company and of any successor firm in accordance with this Agreement.
However, no Shareholder shall have any personal liability for any obligations of
the Company or of any other Shareholder, except as required by applicable Law.
          Section 5.6 Shareholders’ Capital Accounts. A separate capital account
(a “Capital Account”) shall be established and maintained for each Shareholder
in accordance with Treasury Regulations Section 1.704-1(b), as of any particular
date. Each Shareholder’s initial Capital Account (as determined immediately
after giving effect to the contributions described in Section 5.1 hereof) is set
forth on Schedule I, which initial Capital Accounts apply the principles of
Treasury Regulation Section 1.704-1(b)(2)(iv)(d) and thereafter such Capital
Account shall be adjusted as follows:
          (a) The Capital Account of each Shareholder shall be increased by:
     (i) the amount of any Net Profits (and any items of income or gain),
allocated on or after the date hereof to such Shareholder;
     (ii) the amount, if any, of any Company liabilities assumed by such
Shareholder or taken subject to or in connection with the distribution of
property to such Shareholder by the Company on or after the date hereof;

11



--------------------------------------------------------------------------------



 



     (iii) the amount of any cash contributed by the Shareholder to the Company
on or after the date hereof (other than contributions required pursuant to the
IMS Contribution Agreement or the PGIO Contribution Agreement);
     (iv) the Gross Asset Value of property contributed to the Company by such
Shareholder on or after the date hereof (other than contributions required
pursuant to the IMS Contribution Agreement or the PGIO Contribution Agreement);
and
     (v) any other item required by Treasury
Regulation Section 1.704-1(b)(2)(iv) to be credited for proper maintenance of
capital accounts.
          (b) The Capital Account of each Shareholder shall be decreased by:
     (i) the amount of cash distributed to such Shareholder by the Company on or
after the date hereof;
     (ii) the amount of any Net Losses (and any items of deduction or loss)
allocated to such Shareholder on or after the date hereof;
     (iii) the Gross Asset Value of any property distributed to such Shareholder
by the Company on or after the date hereof;
     (iv) the amount of any liabilities of such Shareholder assumed by the
Company or taken subject to or in connection with the contribution of property
by such Shareholder to the Company on or after the date hereof (other than
liabilities assumed or taken subject to or in connection with as described in
the IMS Contribution Agreement or the PGIO Contribution Agreement); and
     (v) any other item required by Treasury
Regulation Section 1.704-1(b)(2)(iv) to be debited for proper maintenance of
capital accounts.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations under Section 704(b) of the Code and, to the extent not inconsistent
with the provisions of this Agreement, shall be interpreted and applied in a
manner consistent with such Treasury Regulations. The Board of Managers may make
such modifications to the manner in which the Capital Accounts, or any debits or
credits thereto, are computed in order to comply with Treasury Regulation
Section 1.704(b)(2)(iv), or otherwise for purposes of determining the
appropriate allocations of Company items for tax purposes.
          Section 5.7 Allocation of Profit or Loss. (a) Except as otherwise
provided in this Agreement, the Net Profits and Net Losses of the Company (and
items thereof) for each Accounting Period shall be allocated in accordance with
the Shareholders’ respective Percentage Interests.
          (b) If a Shareholder Transfers all or any portion of its Share during
any Fiscal Year, Net Profits and Net Losses attributable to such transferred
Share for such Fiscal Year shall be apportioned between the transferor and the
transferee or computed as to such Shareholders on

12



--------------------------------------------------------------------------------



 




the basis of an interim closing of the books and records of the Company;
provided in all events that any apportionment described above shall be
permissible under the Code and applicable regulations thereunder.
          (c) Tax credits, if any, shall be allocated among the Shareholders in
proportion to their Percentage Interests.
          (d) When the Gross Asset Value of a Company asset differs from its
basis for federal or other income tax purposes, solely for purposes of the
relevant tax and not for purposes of computing Capital Account balances, income,
gain, loss, deduction and credit with respect to such asset shall be allocated
among the Shareholders under the traditional method described in Treasury
Regulation Section 1.704-3(b).
          (e) All matters concerning the allocation of Net Profits and Net
Losses (and items of income, gain, loss and deduction) among the Shareholders,
tax elections (except as may otherwise be required by the income tax laws) and
accounting procedures not expressly and specifically provided by the terms of
this Agreement, shall be determined by the Board of Managers, and on a basis
that is in conformity with the requirements imposed under Code Section 704 and
the Treasury Regulations thereunder as equitably applied among the Shareholders.
          (f) Except for interest payable pursuant to Shareholder loans
permitted to be made hereunder, no interest shall be paid by the Company on
capital contributions, balances in Shareholder’s Capital Accounts or any other
funds contributed to the Company or distributed or distributable by the Company
under this Agreement.
          (g) (i) Except as otherwise provided in Section 1.704-2(f) of the
Treasury Regulations, notwithstanding any other provision of this Section 5.7,
if there is a net decrease in Company Minimum Gain during any taxable period,
each Shareholder shall be specially allocated, before any allocations of Net
Profits or Net Losses for such period, items of Company income and gain for such
period (and, if necessary, subsequent periods) in an amount equal to such
Shareholder’s share of the net decrease in Company Minimum Gain, determined in
accordance with Section 1.704-2(g) of the Treasury Regulations. Allocations
pursuant to the preceding sentence shall be made in proportion to the respective
amounts required to be allocated to each Shareholder pursuant thereto. The items
to be so allocated shall be determined in accordance with Sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Treasury Regulations. This Section 5.7(g)(i) is
intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.
     (ii) Except as otherwise provided in Section 1.704-2(f) of the Treasury
Regulations, notwithstanding any other provision of this Section 5.7, if there
is a net decrease in Shareholder Nonrecourse Debt Minimum Gain attributable to a
Shareholder Nonrecourse Debt during any taxable period, each Shareholder who has
a share of the Shareholder Nonrecourse Debt Minimum Gain attributable to such
Shareholder Nonrecourse Debt, determined in accordance with
Section 1.704-2(i)(5) of the Treasury Regulations, shall be specially allocated
items of Company income and gain for such period (and, if necessary, subsequent
periods) in an amount equal to such Shareholder’s

13



--------------------------------------------------------------------------------



 



share of the net decrease in Shareholder Nonrecourse Debt, determined in
accordance with Section 1.704-2(i)(4) of the Treasury Regulations. Allocations
pursuant to the preceding sentence shall be made in proportion to the respective
amounts required to be allocated to each Shareholder pursuant thereto. The items
to be so allocated shall be determined in accordance with Sections 1.704-2(i)(4)
and 1.704-2(j)(2) of the Treasury Regulations. This Section 5.7(g)(ii) is
intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(i)(4) of the Treasury Regulations and shall be interpreted
consistently therewith.
          (h) Notwithstanding the allocations provided for in Section 5.7(a),
(b), (c), (d) or (e), no allocation of an item of loss or deduction shall be
made to a Shareholder to the extent such allocation would cause or increase an
Adjusted Capital Account Deficit for such Shareholder as of the end of the
taxable period to which such allocation relates and such losses or deductions
shall be allocated to other Shareholders in accordance with the positive
balances in such Shareholders’ capital accounts so as to allocate the maximum
permissible losses or deductions to each Shareholder under
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations. In the event any
Shareholder unexpectedly receives any adjustments, allocations or distributions
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Treasury
Regulations, items of Company income and gain shall be specially allocated to
such Shareholder in an amount and manner sufficient to eliminate, to the extent
required by Treasury Regulations, the Adjusted Capital Account Deficit of the
Shareholder as quickly as possible; provided that an allocation under this
sentence shall be made only if and to the extent that the Shareholder would have
an Adjusted Capital Account Deficit after all other allocations provided for in
this Section 5.7 have been tentatively made as if this sentence were in this
Agreement.
          (i) (i) Nonrecourse Deductions for any taxable period shall be
specially allocated to the Shareholders in proportion to their respective
Percentage Interests.
     (ii) Any Shareholder Nonrecourse Deductions for any taxable period shall be
specially allocated to the Shareholder who bears the economic risk of loss with
respect to the Shareholder Nonrecourse Debt to which such Shareholder
Nonrecourse Deductions are attributable in accordance with Section 1.704-2(i)(1)
of the Treasury Regulations.
          (j) The allocations set forth in Sections 5.7(g), (h), (i) and (k)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Section 1.704-1(b) of the Treasury Regulations. The Regulatory Allocations
shall be taken into account in allocating other Net Profits and Net Losses and
items of income, gain, loss and deduction so that, to the extent possible, the
net amount of such other allocations and the Regulatory Allocations to each
Shareholder shall be equal to the net amount that would have been allocated to
such Shareholder if the Regulatory Allocations had not been made.
          (k) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining capital accounts, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or

14



--------------------------------------------------------------------------------



 



loss shall be allocated to the Shareholders in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(m).
          Section 5.8 Banking; Investments. All funds of the Company shall be
deposited in such bank account or accounts, or invested, and withdrawals from
any such bank account shall be made upon such signature or signatures, as shall
be established and designated by the Chief Financial Officer with the approval
of the Board of Managers.
          Section 5.9 Distributions.
          (a) Except as otherwise required by Law or as provided in this
Agreement, no Shareholder shall have any right to withdraw any portion of its
Capital Contribution without the consent of all the other Shareholders, and
subject to applicable Law.
          (b) Unless otherwise agreed by the Shareholders, and subject to
applicable Law, promptly after the statement contemplated by Section 6.2 has
been prepared after the end of each Fiscal Year, the Company shall distribute
all Distributable Cash, if any, to the Shareholders in proportion to their
respective Shares. Distributions upon the dissolution of the Company shall be
made in accordance with Section 9.2 hereof.
          Section 5.10 Advance in Excess of Capital Contribution. Except as
expressly provided in this Agreement or with unanimous approval of the
Shareholders, if any Shareholder advances any funds to the Company in excess of
the amount of any capital contributions such Shareholder is required to make,
the excess amount of such advance shall neither increase such Shareholder’s
Capital Contribution nor entitle it to any increase in its share of the
distributions of the Company. Instead, such amount shall be a Shareholder loan,
repayable by the Company. Any such amount shall be payable and collectible only
out of the Company’s assets.
ARTICLE 6
Accounting, Tax and Reporting Matters
          Section 6.1 Books; Fiscal Year. The Company shall maintain complete
and accurate books of account of the Company’s affairs at the Company’s
principal place of business. Such books shall be kept in accordance with GAAP.
The Company’s accounting period for tax purposes shall be the Tax Year. The
Company’s accounting year for all other purposes shall be the Fiscal Year.
          Section 6.2 Reports. (a) The Company shall deliver for each fiscal
month unaudited financial statements for the Company which shall have been
prepared in accordance with GAAP, subject to the absence of footnotes. Such
monthly reports shall be delivered by the Company within seven Business Days
after the conclusion of each fiscal month.
          (b) The Company shall prepare and distribute to each Shareholder
quarterly unaudited financial statements, which shall be prepared in accordance
with GAAP and shall be in sufficient detail to permit each of PGIO and IMS to
prepare and timely file its respective financial statements and quarterly
filings under applicable federal, state, local and foreign securities Laws
(“Securities Filings”), including its Quarterly Report on Form 10-Q, and shall
include or be accompanied by such other financial information as each of PGIO
and IMS may

15



--------------------------------------------------------------------------------



 



reasonably request. Such quarterly statements shall be made available to each
Shareholder no later than 30 days after the end of each quarter.
          (c) Within 45 days of the end of each Fiscal Year (or such earlier
date as necessary to permit each of PGIO and IMS to make its Securities Filings,
including its Annual Report on Form 10-K), the Company shall deliver audited
financial statements prepared in accordance with GAAP together with the notes
thereto and the report thereon of the Company’s independent auditors, which
auditors shall be registered with the Public Company Accounting Oversight Board.
Such audited financial statements shall be prepared in a manner (including
containing the requisite information and detail therein) that permits filing of
such financial statements under, and in compliance with, Rule 3-09 of
Regulation S-X.
          (d) To the extent reasonably requested by either Shareholder, the
Company shall prepare and deliver to each Shareholder, within a reasonable time
period, those financial statements required by Sections 6.2(b) and 6.2(c) on a
combined consolidated basis with the financial statements of the US JV which
combined consolidated financial statements shall be prepared in accordance with
GAAP.
          Section 6.3 Company Information. Upon reasonable request, the Company
shall supply to any Shareholder information regarding the Company, its sales,
receipts, payments, all accounting information and records as well as all
activities of the Company. In the event the Company provides reports or similar
information regarding the Company, including its business operations,
strategies, plans, assets, activities or prospects, to one Shareholder, its
Affiliates or its Representatives (other than reports and other deliverables
contemplated under any operating or services agreements, such as transition
services, long-term services, product, distribution and commissionaire
agreements, entered into on the date hereof or following the date hereof in
compliance with Section 2.8(j) hereof by the Company and/or any Subsidiary of
the Company and a Shareholder and/or any Affiliates of such Shareholder), the
Company shall provide, or cause to be provided, such information to all other
Shareholders. Except to the extent prohibited by, and subject to compliance
with, applicable Swiss Law, each Shareholder and its Representatives shall have
reasonable access during normal business hours to discuss the operations and
business of the Company with employees or agents of the Company, and to inspect,
audit or make copies of all books, records and other information relative to the
operations and business of the Company at their own expense; provided, however,
that each Shareholder shall, and shall cause its Affiliates and Representatives
to, preserve the confidentiality of such information in accordance with Section
13.2 hereof.
          Section 6.4 Records; Internal Controls. (a) The Company shall keep or
cause to be kept appropriate books and records in accordance with the CO with
respect to the Company’s business, which books and records shall at all times be
kept at the principal office of the Company. Without limiting the foregoing, the
Company shall keep at its principal office the following:
     (i) a current list of the full name and the last known street address of
each Shareholder;

16



--------------------------------------------------------------------------------



 



     (ii) a copy of the deed of incorporation and a copy of the current Articles
of Incorporation and this Agreement and all amendments thereto;
     (iii) copies of the Company’s federal, state and local income tax returns
and reports, if any, for the three most recent Tax Years or such longer period
as reasonably requested by a Shareholder;
     (iv) copies of the Company’s financial statements, for the ten most recent
Fiscal Years; and
     (v) such other documents with respect to the Company’s business as may
reasonably be required from time to time by the Board of Managers.
          (b) The Company shall engage an experienced third party to establish
and maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate actions are taken with respect to any
differences.
          (c) The Company shall take such actions, and shall use its reasonable
best efforts to cause its independent auditors to take such actions, as may be
reasonably requested by a Shareholder or such Shareholder’s independent auditors
in connection with fulfilling such Shareholder’s responsibilities and
obligations under Section 404 of the Sarbanes-Oxley Act of 2002, as amended, and
the regulations promulgated thereunder.
          Section 6.5 Consents of Independent Auditors. The Company shall use
its reasonable best efforts to cause its independent auditors to prepare
consents and such other documents as may be necessary for each Shareholder to
fulfill any requirements to include or incorporate by reference the Company’s
financial statements, and the report of the Company’s independent auditors
thereon, in any filing made under the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended, and any
other federal, state, local and foreign securities Laws.
          Section 6.6 Tax Returns. Except to the extent prohibited by, and
subject to compliance with, applicable Swiss Law, the Shareholders shall provide
each other with copies of all correspondence or summaries or other communication
with any taxing authority regarding any aspect of items of Company income, gain,
loss or deduction and no Shareholder shall enter into settlement negotiations
with respect to the tax treatment of any Company item of income, gain, loss or
deduction without first giving reasonable advance notice of such intended action
to the other Shareholders.
          Section 6.7 Tax Characterization. The Shareholders agree to take all
actions required for the Company to elect to be treated as a partnership for
United States federal income tax purposes and for purposes of applicable state
and local tax law.

17



--------------------------------------------------------------------------------



 



          Section 6.8 Tax Matters Partner. Pursuant to Section 6231(a)(7)(A) of
the Code, PGIO shall be the “Tax Matters Partner” of the Company for all
purposes of the Code and any corresponding state or local statute. Each
Shareholder consents to such designation and agrees to take such further action
as may be required, by regulation or otherwise, or as may be requested by any
Shareholder, to effectuate such designation. Except to the extent prohibited by,
and subject to compliance with, applicable Swiss Law, the Tax Matters Partner
shall cooperate with the other Shareholders and shall promptly provide the other
Shareholders with copies of notices or other materials from, and inform the
other Shareholders of discussions engaged in with, any taxing authority and
shall provide the other Shareholders with notice of all scheduled administrative
proceedings, including meetings with agents, technical advice conferences and
appellate hearings, as soon as possible after receiving notice of the scheduling
of such proceedings. The Tax Matters Partner will schedule such proceedings only
after consulting the other Shareholders with a view to accommodating the
reasonable convenience of both the Tax Matters Partner and the other
Shareholders. The Tax Matters Partner shall be responsible for preparing all tax
returns of the Company; provided that prior to filing any material income or
similar tax return or report (x) a draft of such return or report shall be
provided to each Shareholder a reasonable period of time prior to the due date
therefor, and (y) the Board of Managers shall approve the filing thereof;
provided further, that the Tax Matters Partner shall be permitted to file any
such tax return that has been submitted to the Board of Managers for approval a
reasonable period of time prior to the due date therefor, but that on the due
date therefor, has not then been approved by the Board of Managers. The Tax
Matters Partner shall not agree to (i) extend the period of limitations for
assessments; (ii) file a petition or complaint in any court; (iii) file a
request for an administrative adjustment of partnership items after any return
has been filed or (iv) enter into any settlement agreement with respect to
Company items of income, gain, loss or deduction except at the direction of the
Board of Managers. The Tax Matters Partner may request extensions to file any
tax return or statement without the written consent of, but shall so inform, the
other Shareholders. The provisions of this Agreement regarding the Company’s tax
returns shall survive the termination of the Company and the transfer of any
Shareholder’s interest in the Company and shall remain in effect for the period
of time necessary to resolve any and all matters regarding the taxation of the
Company and items of Company income, gain, loss and deduction, notwithstanding
the expiration of all applicable statutes of limitations (including extensions
thereof).
          Section 6.9 Tax Elections. The Shareholders shall determine whether to
make any available tax election.
          Section 6.10 Withholding. Each Shareholder hereby authorizes the
Company to withhold from or pay on behalf of or with respect to such Shareholder
any amount of federal, state, local or foreign taxes that the Board of Managers
determines that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Shareholder pursuant to this
Agreement, including any taxes required to be withheld by the Company pursuant
to applicable tax Laws. Any amount paid on behalf of or with respect to a
Shareholder shall be treated as having been distributed to such Shareholder with
subsequent distributions under this Agreement to take into account such deemed
distribution treatment.

18



--------------------------------------------------------------------------------



 



ARTICLE 7
Transfers; Admission; Liquidation
          Section 7.1 Transfers.
          (a) No Shareholder may Transfer all or any portion of its Share other
than (i) pursuant to the terms of Sections 7.1(b), (c), or (d) hereof, or
(ii) upon the unanimous written consent of the Shareholders. Any attempted
Transfer of Shares, other than in accordance with this Article 7, shall be null
and void and the purported transferee shall have no rights as a Shareholder or
assignee hereunder. In the event a Shareholder desires to Transfer its Share in
accordance with the first sentence of this Section 7.1(a), the other Shareholder
agrees to take all actions legally required pursuant to the CO to effect such
Transfer, including to approve at a Shareholders’ meeting (i) the Transfer of
the Share and (ii) the pertinent amendment of the Articles of Incorporation.
          (b) A Shareholder may Transfer all or part of its Share to a
wholly-owned, direct or indirect, Subsidiary of such Shareholder; provided,
however, that in no event shall such Transfer relieve any Shareholder of its
obligations under this Agreement. It shall be a condition to such Transfer that
the transferee shall have assumed by written agreement all of the obligations of
such Shareholder under this Agreement. In the event a Shareholder desires to
Transfer its Share in accordance with the foregoing, the other Shareholder
agrees to take all actions legally required pursuant to the CO to effect such
Transfer, including to approve at a Shareholders’ meeting (i) the Transfer of
the Share and (ii) the pertinent amendment of the Articles of Incorporation.
          (c) A Shareholder (the “Transferring Shareholder”) may Transfer all
(but not part) of its Share to any third party, other than a Person set forth on
Schedule III hereto (each, a “Restricted Third Party”); provided that (i) all
(but not part) of the interest in the US JV owned by such Transferring
Shareholder (if any) and such Transferring Shareholder’s Affiliates are
simultaneously transferred to the same third party transferee or such
transferee’s Affiliates, (ii) such third party agrees in writing to assume all
liabilities and obligations of the Transferring Shareholder provided under this
Agreement and other Transaction Agreements to which the Transferring Shareholder
(or any of its Affiliates) is a party, and (iii) the Company’s rights and
interests under the IMA License Agreement and the P&G License Agreement, and the
Intellectual Property underlying the Consumer Diagnostics Business, are not
impaired or prejudiced in any material respect. In the event a Shareholder
desires to Transfer its Share in accordance with the foregoing, the other
Shareholder agrees to take all actions legally required pursuant to the CO to
effect such Transfer, including to approve at a Shareholders’ meeting (i) the
Transfer of the Share and (ii) the pertinent amendment of the Articles of
Incorporation.
          (d) A Transferring Shareholder may Transfer all (but not part) of its
Share; provided that (i) all (but not part) of the interest in the US JV owned
by such Transferring Shareholder (if any) and such Transferring Shareholder’s
Affiliates are simultaneously transferred to the same third party transferee or
such transferee’s Affiliates, (ii) such Restricted Third Party agrees in writing
to assume all liabilities and obligations of the Transferring Shareholder
provided under this Agreement and other Transaction Agreements to which the
Transferring Shareholder (or any of its Affiliates) is a party, and (iii) the
Company’s rights and

19



--------------------------------------------------------------------------------



 



interests under the IMA License Agreement and the P&G License Agreement, and the
Intellectual Property underlying the Consumer Diagnostics Business, are not
impaired or prejudiced in any material respect; provided, further, that (x) the
Transferring Shareholder shall give notice of such intended Transfer to the
other Shareholder (the “Non-Transferring Shareholder”) and the Company; (y) such
notice (the “Participation Notice”) shall set forth terms and conditions of such
proposed Transfer, including the name of the prospective transferee, the
purchase price proposed to be paid for the Share and the payment terms and type
of Transfer to be effectuated; and (z) within 30 days following the delivery of
the Participation Notice by the Transferring Shareholder, the Non-Transferring
Shareholder may, by notice to the Transferring Shareholder and to the Company,
elect to sell all (but not part) of its Share (simultaneous with an election by
its Affiliates to Transfer all (but not part) of such Affiliates’ interest in
the US JV), to the Restricted Third Party buyer, on the same terms and
conditions as applicable to the Transferring Shareholder (the “Tag-Along
Election”). Each Shareholder agrees to take all actions legally required
pursuant to the CO to effect the Transfers of Shares contemplated in and to be
effected in accordance with the foregoing, including to approve at a
Shareholders’ meeting (i) the Transfers of the Share and (ii) the pertinent
amendment of the Articles of Incorporation.
          (e) In the event that the Transferring Shareholder Transfers all or a
portion of its Share and a Non-Transferring Shareholder does not consummate a
Tag-Along Election, then:
     (i) notwithstanding the provisions of Section 2 of the Shareholder
In-License Agreements, neither the Non-Transferring Shareholder nor the
Transferring Shareholder shall have an obligation to provide license grants to
the Company with respect to Intellectual Property acquired or developed after
the date of the Participation Notice; provided, however, that the licenses
granted to the Company under such Section 2 with respect to Intellectual
Property existing prior to such date shall survive until the termination of the
applicable Shareholder In-License Agreement;
     (ii) neither the Transferring Shareholder nor the Non-Transferring
Shareholder thereafter shall have any obligations under Article 12;
     (iii) neither the Transferring Shareholder nor the Non-Transferring
Shareholder shall be bound by the restrictions set forth in Section 13.1 so long
as such Shareholder does not infringe the Business Intellectual Property (as
defined in the IMS Contribution Agreement) of the Company; and
     (iv) the Non-Transferring Shareholder agrees to take all actions legally
required pursuant to the CO to effect such Transfer, including to approve at a
Shareholders’ meeting (i) the Transfer of the Share and (ii) the pertinent
amendment of the Articles of Incorporation.
For purposes of this Agreement, “Shareholder In-License Agreement” means, in the
case of PGIO, the P&G License Agreement, and in the case of IMS, the IMA License
Agreement.

20



--------------------------------------------------------------------------------



 



          (f) (i) In the event of a Change of Control of a Shareholder (the
“Selling Shareholder”) as the result of which the Selling Shareholder will
become a Restricted Party or an Affiliate of a Restricted Third Party, such
Selling Shareholder shall:
     (1) within 30 days following the earlier of the public announcement or the
closing of the Change of Control, engage an internationally recognized
investment banking firm to determine the combined value of the Selling
Shareholder’s Share in the Company and its (or its Affiliates’) interest in the
US JV as such value is reflected in the total value of the consideration for
such Change of Control (such value, the “Allocated Value”); and
     (2) within five Business Days following the determination of the Allocated
Value in accordance with Section 7.1(e)(1), give notice of such proposed Change
of Control to the other Shareholder (the “Non-Selling Shareholder”) and to the
Company. Such notice (the “Sale Notice”) shall set forth terms and conditions of
such proposed Change of Control, including (A) the identity of the prospective
acquirer(s), (B) the Allocated Value determined by the investment banking firm,
(C) the proposed form and method of payment of the consideration for the Change
of Control, and (D) in reasonable detail, the proposed terms and conditions of
the Change of Control, including the identity of the investment banking firm,
its determination of the Allocated Value and the methodology therefor;
     (ii) The Non-Selling Shareholder shall have the right for a period of
30 days after the receipt of the Sale Notice to review the determination of the
Allocated Value and the methodology therefor, and to present, by notice to the
Selling Shareholder and the Company, any objections in reasonable detail. The
Shareholders shall attempt in good faith to resolve any dispute concerning the
determination of the Allocated Value. If the Shareholders are unable to resolve
any such dispute within 30 days of the non-selling Shareholder’s objection, then
the Allocated Value shall be determined in accordance with the arbitration
procedures set forth in the Option Agreement; provided that the investment
banking firm who will make such determination is instructed to consider the
value of the consideration for the related Change of Control. The “Determination
Date” of the Allocated Value shall be (x) the 31st day after the delivery of the
Sale Notice, if the Non-Selling Shareholder does not make a written objection
within the 30 days period after the receipt of the Sale Notice, or (y) the date
on which the Allocated Value is determined in accordance with the Option
Agreement pursuant to the preceding sentence.
     (iii) Within 30 days following the Determination Date, the Non-Selling
Shareholder may, by notice to the Selling Shareholder and to the Company, elect
to sell all (but not part) of its Share and its interest in the US JV at the
price per Share and the price per unit of the US JV, respectively, that
represent the proportional share of the value of the Company and the US JV that
is reflected in the Allocated Value as determined above.
     (iv) If the Non-Selling Shareholder does not make the election pursuant to
Section 7.1(e)(iii) or if such election is not consummated, then:

21



--------------------------------------------------------------------------------



 



     (1) notwithstanding the provisions of Section 2 of the Shareholder
In-License Agreements, neither Shareholder shall have an obligation to provide
license grants to the Company with respect to Intellectual Property acquired or
developed after the date of the Change of Control; provided, however, that the
licenses granted to the Company under such Section 2 with respect to
Intellectual Property existing prior to such date shall survive until the
termination of the applicable Shareholder In-License Agreement;
     (2) neither Shareholder thereafter shall have any obligations under
Article 12; and
     (3) neither Shareholder shall be bound by the restrictions set forth in
Section 13.1 so long as such Shareholder does not infringe the Business
Intellectual Property of the Company.
          Section 7.2 Effect of Transfers. Upon any permitted Transfer, the
assignee shall be entitled to receive any distributions and the allocations of
income, gain, loss, deduction, credit or similar items to which the transferring
Shareholder was entitled with respect to the Share so transferred and shall be
admitted as a Shareholder pursuant to the terms of this Agreement. Upon
admission of a Shareholder, or upon any Shareholder ceasing to be a Shareholder,
the books and records of the Company and Schedule I shall be revised
accordingly.
          Section 7.3 PGIO’s Option. Notwithstanding anything to the contrary in
this Agreement, the Shareholders shall have their respective rights and
obligations set forth in the Option Agreement (including exercise of the rights
set forth therein, and compliance with the obligations thereunder, without
complying with the provisions of this Article 7), subject to the terms and
conditions thereof.
ARTICLE 8
Indemnification.
          Section 8.1 [Reserved].
          Section 8.2 Indemnification. (a) The Company shall indemnify, defend
and hold harmless, except for willful misconduct and gross negligence, any
Manager, officer, director, employee, and agent of the Company, who was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that he, she or it is or was a Manager, or an officer, director,
manager, employee, agent or affiliate of the Company, or is or was serving at
the request of the Company as a director, officer, manager, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise (an
“Indemnified Party”), from and against expenses (including attorneys’ fees and
expenses), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such Person in connection with such claim, action, suit
or proceeding if such Person acted in good faith and in a manner such Person
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal sanction or proceeding, had no
reasonable cause to believe that his, her or its conduct was unlawful. The

22



--------------------------------------------------------------------------------



 



termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Person did not act in good faith and in a
manner that he, she or it reasonably believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that his, her or its conduct was
unlawful.
          (b) To the extent permitted by applicable Law, expenses incurred in
defending a civil, criminal, administrative or investigative action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of an undertaking by or on behalf
of any Indemnified Party to repay such amount if it shall be ultimately
determined by a court of competent jurisdiction from which no further appeal may
be taken or the time for appeal has lapsed that such Person is not entitled to
be indemnified by the Company pursuant to the terms and conditions of this
Section 8.2; provided, however, that the Company shall not be required to pay
such expenses with respect to any action, suit or proceeding initiated against
the Company by any Indemnified Party.
          (c) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 8.2 shall continue as to a Person who has
ceased to be a Manager, or any officer, director, manager, employee or agent of
the Company or any Shareholder, and shall inure to the benefit of the heirs,
executors, administrators and other legal successors of such Person.
          (d) The indemnification provided by this Section 8.2 shall not be
deemed exclusive of any other rights to indemnification to which those seeking
indemnification may be entitled under any agreement, determination of
Shareholders or otherwise.
          (e) Any indemnification hereunder shall be satisfied only out of the
assets of the Company (including insurance and any agreements pursuant to which
the Company and indemnified Persons are entitled to indemnification), and
neither the Shareholders nor any Manager shall be, in such capacity, subject to
personal liability by reason of these indemnification provisions.
          (f) No Person shall be denied indemnification in whole or in part
under this Section 8.2 because such Person had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
          (g) The Company shall purchase and maintain insurance, at its expense,
to protect itself and, to the extent legally permitted, any Manager, officer or
agent of the Company who is or was serving at the request of the Company or any
Shareholder as a manager, representative, director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary of another foreign
or domestic limited liability company, corporation, partnership, joint venture,
sole proprietorship, trust, employee benefit plan or other enterprise against
any expense, liability or loss, whether or not the Company or such Shareholder
would have the power to indemnify such Person against such expense, liability or
loss under this Article 8 or any Shareholder’s organizational documents, as
applicable.

23



--------------------------------------------------------------------------------



 



ARTICLE 9
Dissolution; Liquidation
          Section 9.1 Dissolution. The Company shall be dissolved and its
affairs wound up, upon the first to occur of any of the following events:
          (a) the written resolution of all Shareholders in the form of a public
deed, which resolution the Shareholders agree to adopt, and to take such other
actions as may be necessary, prior to the expiration of the Term such that the
Company is dissolved upon the expiration of the Term;
          (b) declaration of bankruptcy (Konkurseröffnung) in accordance with
Article 820 para. 3 CO;
          (c) the entry of a decree of judicial dissolution with respect to the
Company pursuant to Article 820 para. 4 CO; or
          (d) the other dissolution events provided for by applicable Law.
          Section 9.2 Distribution Upon Dissolution. Upon dissolution, the
Company shall not be terminated and shall continue until the liquidation of the
Company is completed, and the Company has been deleted from the commercial
register, in accordance with Article 823 CO. Subject to Article 823 CO, upon
dissolution of the Company, the Board of Managers, or any other Person
designated by the Board of Managers with an affirmative vote of a Majority of
Managers (the “Liquidation Agent”), shall take full account of the assets and
liabilities of the Company and shall, unless the Shareholders agree otherwise,
liquidate the assets of the Company. Subject to applicable Law, the proceeds of
any liquidation shall be applied and distributed in the following order:
          (a) first, to the payment of debts and liabilities of the Company
(including payment of all indebtedness to Shareholders and their respective
Affiliates) and the expenses of liquidation;
          (b) second, any balance to the Shareholders, in accordance with their
Shares.
          Section 9.3 Time For Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.
          Section 9.4 Liquidation And Deletion of Entry in Commercial Register.
Upon the dissolution of the Company other than in the event of a bankruptcy of
the Company, the dissolution of the Company shall be filed and registered with
the commercial register at the Company’s registered seat in accordance with
Article 821 CO. The liquidation of the Company shall be completed when the
Company has been deleted from the commercial register in accordance with Article
823 CO.

24



--------------------------------------------------------------------------------



 



ARTICLE 10
[Reserved]
ARTICLE 11
Finances.
          Section 11.1 Business Plan and Budget. (a) The initial Business Plan
and Budget for the Company consists of the Business Principles and the
three-year budget governing the Company, and is attached hereto as Schedule II
(the “Initial Business Plan and Budget”), and shall be considered to be adopted
and approved by the Shareholders as the Business Plan and Budget of the Company
as of the date hereof. Within 90 days of the date hereof, the Company’s
management team shall develop and present to the Board of Managers for approval
and adoption a revised Initial Business Plan consisting of the items set forth
in Section 11.1(b).
          (b) No later than 180 days prior to the beginning of each subsequent
Fiscal Year, the Board of Managers shall cause to be prepared a Business Plan
and Budget, in compliance with the principles set forth in this Agreement. Each
Business Plan and Budget shall include detailed line items and projections for
the coming two Fiscal Years, and at least summary line items and projections for
the subsequent three Fiscal Years.
          (c) Each such Business Plan and Budget shall be subject to the
approval of Board of Managers. In the event that the Board of Managers does not
approve a Business Plan and Budget for a Fiscal Year prior to the beginning of
such Fiscal Year, the Business Plan and Budget for the then current year shall
remain in effect until modified by the Board of Managers, except for any
non-recurring or extraordinary items set forth in such current year’s Business
Plan and Budget.
          (d) The Board of Managers shall meet with the Chief Executive Officer
and the Chief Financial Officer and other appropriate officers of the Company at
least once every fiscal quarter to discuss the Company’s actual financial
performance compared to the Business Plan and Budget, and whether any adjustment
should be made to the Business Plan and Budget including any adjustment to
reflect the performance of any other entities engaged in like business of the
Company.
          Section 11.2 Reserves. Not less frequently than quarterly, the Chief
Financial Officer shall, subject to approval by the Board of Managers, determine
the amount of and establish (a) a cash reserve (the “Required Working Capital
Balance”) sufficient for the Company to pay its current liabilities when due and
to meet its other working capital requirements and (b) a capital expenditure
reserve (the “Ordinary Course Capex Reserve”) to meet its ordinary course
capital expenditure requirements, in each case with respect to the next
succeeding fiscal quarter and to the extent such requirement can not be met out
of projected cash flow. The Required Working Capital Balance and the Ordinary
Course Capex Reserve shall be consistent with the Business Plan and Budget.

25



--------------------------------------------------------------------------------



 



          Section 11.3 Additional Capital. (a) The Shareholders severally agree
to make additional capital contributions to the Company, pro rata in accordance
with their respective Shares, in amounts sufficient
     (i) to meet the funding requirements of the Company pursuant to the
Business Plan and Budget and fund such other working capital requirements,
capital expenditures or other capital needs as may from time to time be
determined by action of the Shareholders, including the capital expenditures
required in connection with the acquisition of any New Business; and
     (ii) to fund any deficiency in the Required Working Capital Balance or the
Ordinary Course Capex Reserve, in each case as established by the Company’s
Chief Financial Officer, subject to the approval of the Board of Managers.
          (b) Each Shareholder shall contribute the aforesaid amounts to the
Company within ten Business Days for capital contributions of up to $* * * or
the equivalent amount in Euros and within 30 Business Days for capital
contributions in excess of $* * * or the equivalent amount in Euros, in each
case after receipt of a demand therefor. Except where this Agreement expressly
provides otherwise, no capital contribution may be made by any Shareholder
unless each other Shareholder is entitled to make a simultaneous capital
contribution.
          (c) If any Shareholder provides debt financing to the Company, which
financing must by approved by the Shareholders in accordance with Section 2.8,
such financing shall be on competitive market terms.
ARTICLE 12
New Business
          Section 12.1 Potential Expansion of Field. During the term of this
Agreement, IMS and PGIO will consult with each other in good faith not less
frequently than twice a year to explore whether any new business opportunity
exists for the Company in areas (excluding the Excluded Fields) outside the
Field but within the Consumer Channel. If IMS and PGIO agree that such new
business opportunity in any such area for the Company exists, the definition of
“Field” shall be extended to cover new applications in respect of such new
business opportunity in such area, subject to the existing conditions of the new
business opportunity.
          Section 12.2 New Business. (a) (i) During the term of this Agreement,
(x) if any third party offers to IMS or PGIO or any of their respective
Affiliates any new business, product or technology whose application falls
within the Field and the Consumer Channel (each, a “Third Party New Business”),
or (y) if either Shareholder or any of its Affiliates shall develop
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

26



--------------------------------------------------------------------------------



 



any new business, product or technology, or potential new business, product or
technology of such Shareholder or its Affiliates whose application falls within
the Field and the Consumer Channel (each, a “Shareholder New Business,” and any
Shareholder New Business or Third Party New Business, a “New Business”), then,
in each case, IMS and PGIO shall promptly offer such New Business to the Company
for its consideration of whether to acquire all or any portion of, assume the
development of all or any portion of, or license all or any portion of, such New
Business. Notwithstanding the foregoing, Swiss JV-Inverness Collaboration IP (as
defined in the IMA License Agreement) and Swiss JV-P&G Collaboration IP (as
defined in the P&G License Agreement) shall not (A) constitute New Business or
(B) be subject to the rights and obligations set forth in this Article 12.
Within 60 days from the date of this Agreement, the Shareholders shall discuss
and mutually agree to a schedule that shall describe the timing of presentation
and implementation of a Shareholder New Business proposal (each, a “Shareholder
New Business Proposal”) which parameters shall thereafter be attached and set
forth on Schedule 12.2(a) to this Agreement. Notwithstanding the foregoing, if,
prior to the Shareholders’ agreement on such Schedule 12.2(a), a Third Party New
Business is offered by a Shareholder, or any of its Affiliates, to the Company
(such offer to be made within 30 days following receipt by IMS or PGIO or any of
their respective Affiliates of the offer to acquire such Third Party New
Business), the Company shall decide whether or not to acquire, assume the
development of, or license such Third Party New Business within 90 days
following the offer, or such other period as may be set forth on the agreed upon
Schedule 12.2(a). Promptly after the receipt by the Board of Managers of any
Shareholder New Business Proposal pursuant to the foregoing, the Board of
Managers shall assess such New Business in the context of periodic upstream
technology reviews to determine whether to recommend to the Shareholders that
the Company should acquire, assume the development of, or license such New
Business. If, during such 90-day period (or such other period as may be set
forth on the agreed upon Schedule 12.2(a)), the Company reasonably requests
additional information from the offering Shareholder regarding such offered New
Business, such period shall be tolled until the offering Shareholder reasonably
responds to such request and provides such additional information, to the extent
such information is available to it or is otherwise in such Shareholder’s
possession or control following reasonable efforts by such Shareholder to obtain
the same; provided, that, prior to the Shareholders’ agreement on
Schedule 12.2(a), the Company and the Shareholders shall make their final
decision as to whether the Company should acquire, assume the development of, or
license such New Business within 120 days following receipt of the offer.
     (ii) From December 23, 2006 to the date of this Agreement, if a Third Party
New Business (the “Interim Third Party New Business”) has been offered to, or
acquired by, either Shareholder, such Shareholder agrees to present (or to cause
an Affiliate to present) such Interim Third Party New Business to the other
Shareholder. Then such other Shareholder shall have a reasonable period of time,
but in no event more than ninety (90) days following the date of this Agreement,
to consider whether the Company shall acquire or license such Interim Third
Party New Business. If such other Shareholder determines that the Interim Third
Party New Business shall be acquired or licensed by the Company, then (x) it
shall pay to the presenting Shareholder 50% of the acquisition price
attributable to the Interim Third Party New Business and (y) the entire Interim
Third Party New Business shall be acquired by, contributed to, or licensed to,
the Company within thirty (30) days of notice that the Shareholder desires that
the Company acquire or license such Interim Third Party New Business (or such
longer period of time

27



--------------------------------------------------------------------------------



 



as may be agreed to by the Shareholders or as required by applicable Law). If
the other Shareholder determines that such Interim Third Party New Business
shall not be acquired or licensed by the Company, then the assets (including
intellectual property) and liabilities of such Interim Third Party New Business
shall not then be acquired or assumed by, or licensed to, the Company, and the
presenting Shareholder shall have the rights and obligations provided in
Section 12.3 related to Third Party New Business. For the purpose of this
Article 12, the Interim Third Party New Business shall be deemed to be a Third
Party New Business. The presenting Shareholder also agrees to provide all
information related to the Interim Third Party New Business (including a summary
of the business and the acquisition terms and price) as reasonably requested by
the other Shareholder. In no event shall the Company acquire any rights in any
of the Interim Third Party New Business’ assets, properties, products or rights,
including Intellectual Property Rights, unless and until such time as such
business is acquired by or contributed or licensed to, the Company as
contemplated by this Article 12.
          (b) In the event that any Shareholder offers a New Business to the
Company, and the Shareholders approve the acquisition or licensing of such Third
Party New Business or assumption of the development of such Shareholder New
Business in accordance with Section 12.2(a) and Section 2.8 of this Agreement,
the Shareholders agree to use commercially reasonable efforts to structure an
acceptable financing structure in order for the Company to acquire or assume the
development of such New Business. In the event that either Shareholder proposes
any New Business and the other Shareholder is not then able, as determined in
its reasonable sole discretion, to provide its capital contribution required for
the Company to fund the acquisition, assumption of the development or licensing
of such New Business, the proposing Shareholder agrees to in good faith assist
the other Shareholder in financing such capital contribution on then-market
terms without altering the Shareholders’ respective Shares in the Company.
          (c) In the event that a Shareholder or any of its Affiliates considers
acquiring a business, product or technology in areas other than the Field and
the Consumer Channel, such Shareholder agrees (and agrees to cause its
Affiliates) to use commercially reasonable efforts to acquire or provide the
Company the right to acquire such business, product, or technology in the Field
or in the Consumer Channel.
          (d) In no event shall any meetings held between the Shareholders
pursuant to Section 3 of the IMA License Agreement and Section 3 of the P&G
License Agreement, alone, constitute an offer or proposal relating to any New
Business under this Section 12.2.
          Section 12.3 Purchase; Development by Shareholder.
          (a) Purchase; Development by Shareholder.
     (i) If a New Business is offered or proposed by a Shareholder pursuant to
Section 12.2, but the Shareholders in good faith fail to approve such
acquisition, assumption or license arrangement (including, in each case, the
financing plan for such acquisition, assumption or license arrangement) and the
disagreement with respect thereto (if one exists) is not resolved by the
management mediation procedure set

28



--------------------------------------------------------------------------------



 



forth in Section 15.1 (without regard to the last two sentences thereof), then
notwithstanding Section 13.1, such proposing Shareholder may, at its option,
(x) acquire or cause any of its Affiliates to acquire such New Business, if it
is a Third Party New Business or (y) assume the development or cause any of its
Affiliates to assume the development of such New Business, if it is a
Shareholder New Business; in each case, consistent with the Shareholder New
Business Proposal and subject to Section 12.3(b).
     (ii) If the Shareholders have approved the Company’s acquisition,
assumption or licensing of a New Business (including the financing plan
therefor) but a Shareholder shall have failed to advance to the Company its
additional capital contribution required for such acquisition, assumption or
license arrangement in full within 60 days after the Shareholders voted in favor
of the acquisition, assumption or license arrangement, the other Shareholder
shall have the right to (x) acquire or cause any of its Affiliates to acquire
such New Business, if it is a Third Party New Business or (y) assume the
development or cause any of its Affiliates to assume the development of such New
Business, if it is a Shareholder New Business; in each case, subject to
Section 12.3(b). The Shareholder who has failed to advance to the Company the
additional capital contribution required for the Company’s acquisition as
described in the preceding sentence shall not be or become a Breaching
Shareholder solely because of such failure on its part if such Shareholder is
not otherwise in Material Breach.
          (b) Company’s Option. By notice given not earlier than 90 days prior
to, and not later than 90 days after, the third anniversary date of (i) the
completion of an acquisition of a Third Party New Business by a Shareholder (the
“Acquiring Shareholder”) or any of its Affiliates or (ii) the date on which
reasonable evidence exists as to technical viability of a product developed or
to be developed by the Shareholder New Business of a Shareholder (the
“Developing Shareholder”) or any of its Affiliates and there is a documented
plan for research and development execution with respect to such product, in
accordance with Section 12.3(a), the Company may elect to purchase such New
Business, together with any product, business or technology developed by the
Acquiring Shareholder or the Developing Shareholder or any of its Affiliates out
of such New Business. The purchase price of such New Business shall be an amount
mutually agreed on by the Shareholders or, if the Shareholders cannot agree on
the purchase price within 30 days after the notice by the Company, the purchase
price shall be determined pursuant to Section 12.3(c). In the event that the
Company elects not to purchase a New Business in accordance with this
Section 12.3(b), the Developing Shareholder or the Acquiring Shareholder, as
applicable, or any of such party’s Affiliates shall continue to have the right,
in accordance with this Section 12.3, to continue to develop and or operate such
New Business notwithstanding anything to the contrary in Section 13.1.
          (c) Appraisal. (i) If, pursuant to Section 12.3(b), there is required
to be a determination of the purchase price for the New Business, PGIO and IMS
shall designate a mutually agreed upon internationally recognized investment
banking firm to serve as the appraiser. If they cannot agree, within five
Business Days after they failed to agree on the purchase price of the New
Business, on an investment banking firm to serve as the appraiser, PGIO and IMS
shall each appoint an internationally recognized investment banking firm, which
two firms shall pick a third internationally recognized investment banking firm
to serve as the appraiser.

29



--------------------------------------------------------------------------------



 



     (ii) Within 30 days of the appointment of the appraiser in accordance with
Section 12.3(c)(i), PGIO shall submit to the appraiser a statement setting forth
PGIO’s proposal for a valuation of the New Business (“PGIO’s Valuation”), and
IMS shall submit to the appraiser a statement setting forth IMS’s proposal for a
valuation of the New Business (“IMS’s Valuation”).
     (1) The appraiser will be instructed to select between the two valuations
the valuation that most accurately reflects the New Business’ fair value based
on the valuation determined by the appraiser.
     (2) The appraiser shall be permitted to select only one of either PGIO’s
Valuation or IMS’s Valuation. Neither PGIO nor IMS shall be permitted to submit,
nor shall the appraiser be permitted to consider nor shall it consider, any
proposals in addition to the initial proposal or any modifications thereto;
provided, however, that the appraiser shall be permitted to seek reasonable
clarification of either initial proposal. The appraiser shall deliver its report
of the selection of the valuation of the New Business to each of PGIO and IMS.
The purchase price to be paid for the New Business shall be the value selected
by the appraiser.
     (3) In order to enable the appraiser to render its decision and to select
between the two proposals, the Acquiring Shareholder or the Developing
Shareholder shall provide the appraiser and the other Shareholder with full
access (x) to all material information concerning the business, operations and
assets of the New Business and (y) to the key employees of the New Business. The
other Shareholder shall be subject to Section 13.2 with respect to the
information disclosed to it pursuant to the foregoing and the appraiser shall
keep confidential all information disclosed to it in the course of conducting
its valuation, and, to that end, will execute such customary documentation as
the Acquiring Shareholder or the Developing Shareholder may reasonably request
with respect to such confidentiality obligation. The Acquiring Shareholder or
the Developing Shareholder will provide the appraiser and the other Shareholder
with such information relating to the New Business within its possession that
may be reasonably requested in writing by the appraiser or such other
Shareholder for purposes of its evaluation hereunder. Each of PGIO and IMS shall
have full access to the appraiser’s work papers and shall be entitled to make
presentations to the appraiser in connection therewith. The appraiser will be
directed to comply with the provisions of this Section 12.3(c).
     (4) To the fullest extent permitted by Law, the decision made by the
appraiser in accordance with this Section 12.3(c) shall be final and binding on
the parties hereto, and such decision shall not be appealable to or reviewable
by any court or arbitrator.

30



--------------------------------------------------------------------------------



 



          Section 12.4 * * *.
          Section 12.5 Intellectual Property License Back.
          (a) In the event that (x) the Shareholders fail under this Article 12
to approve the acquisition or assumption of development of any New Business
proposed by IMS or (y) IMS and its Affiliates are granted rights under
Section 13.1(b) to pursue a Carve Out Business, and (z) in IMS’s sole
discretion, IMS requires rights under any Inverness Licensed IP (as defined in
the IMA License Agreement) with respect to the current and/or future operation
of any such New Business or Carve Out Business, the Company and IMS shall
negotiate in good faith a reasonable royalty for the non-exclusive license-back
granted pursuant to Section 2.5 of the Company to IMA License Agreement, to IMA
and its Affiliates under the Inverness Licensed IP solely to the extent
reasonably necessary for the exploitation of such New Business or Carve Out
Business. Any such royalty shall be based on the Fair Market Value of such
Inverness Licensed IP.
          (b) In the event that (x) the Shareholders fail under this Article 12
to approve the acquisition or assumption of development of any New Business
proposed by PGIO or (y) PGIO and its Affiliates are granted rights under
Section 13.1(b) to pursue a Carve Out Business, and (z) in PGIO’s sole
discretion, PGIO requires rights under any P&G Licensed IP (as defined in the
P&G License Agreement) with respect to the current and/or future operation of
any such New Business or Carve Out Business, the Company and PGIO shall
negotiate in good faith a reasonable royalty for the non-exclusive license-back
granted pursuant to Section 2.5 of the Company to P&G License Agreement, to P&G
and its Affiliates under the P&G Licensed IP solely to the extent reasonably
necessary for the exploitation of such New Business or Carve Out Business. Any
such royalty shall be based on the Fair Market Value of such P&G Licensed IP.
ARTICLE 13
Non-Compete; Confidentiality
          Section 13.1 Non-Compete. (a) Except as otherwise permitted in
Sections 7.1(e)(iii), 7.1(f)(iv)(3), 12.3 and 13.1(b) of this Agreement, neither
IMS nor PGIO nor any of their respective Affiliates (including, in the case of
PGIO, The Procter & Gamble Company, in the case of IMS, Inverness Medical
Innovations, Inc.) shall, during the term of this Agreement, directly or
indirectly, own, manage, operate, control, or use or permit its name to be used
in connection with any business or enterprise that competes anywhere in the
world with the Company within the Field and the Consumer Channel; provided that
the foregoing restriction shall not be construed to prohibit the ownership
(1) by either Shareholder together with its Affiliates and associates, as the
case may be, of not more than * * * of any class of securities of any
corporation which has a class of securities publicly owned and regularly traded
on any securities exchange or over the counter market, (2) subject to the rights
and obligations under the P&G License Agreement, by PGIO or any of its
Affiliates of those businesses, products, and
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

31



--------------------------------------------------------------------------------



 



          potential products as and to the extent set forth on
Schedule 13.1(a)(2) hereto that are currently conducted by PGIO or any of its
Affiliates or (3) subject to Section 12.2(a)(ii), by IMS or any of its
Affiliates of those businesses, products, and potential products as and to the
extent set forth on Schedule 13.1(a)(3) hereto that are currently conducted by
IMS or any of its Affiliates.
          (b) Notwithstanding Section 13.1(a), (x) IMS, PGIO and any of their
respective Affiliates may invest in, license to or otherwise acquire an interest
in any business directly competing or attempting to directly compete with the
Company within the Field and the Consumer Channel if such business’ revenues in
the preceding calendar year did not exceed * * * of the Company’s revenues (or,
in the event that the Company was not in existence and revenue-producing during
such period, * * * of the revenues of the Consumer Diagnostics Business) in the
corresponding period, and (y) IMS, PGIO and any of their respective Affiliates
may acquire any business directly competing or attempting to directly compete
with the Company within the Field and the Consumer Channel that is part of a
larger business of which the competitive business is not the most significant
part (the competitive business described in clause (x) or (y) of this sentence
is referred to as a “Carve Out Business”); provided, that prior to, or promptly
after, IMS’s, PGIO’s or any of their respective Affiliates’ acquisition of the
Carve Out Business, the Company shall have been offered a reasonable opportunity
to acquire the Carve Out Business along with reasonably adequate time (but not
longer than 60 days) to finance such acquisition if it determines to acquire the
Carve Out Business. If IMS, PGIO or any of their respective Affiliates acquires
any Carve Out Business, such Carve Out Business shall be subject to the
Company’s option to purchase upon the third anniversary of the acquisition by
IMS, PGIO or any of their respective Affiliates as provided in Section 12.3(b).
          (c) Nothing in this Agreement shall be deemed to restrict in any way
the right of IMS, PGIO or any of their respective Affiliates to conduct any
other business or activity, and none of them shall be accountable to the Company
or any other party under this Agreement with respect to such other business or
activity, so long as such other business or activity does not directly compete
with the Company with respect to the Field.
          Section 13.2 Confidentiality. Each party hereto will hold, and will
cause its Affiliates, Representatives and employees to hold, in strict
confidence from any Person (other than any such Affiliate, Representative or
employee with a need to know), the terms of this Agreement and all documents and
information concerning the other party or any of its Affiliates furnished to it
by the other party or such other party’s Affiliates, Representatives and
employees in connection with this Agreement and the transactions contemplated
hereby, including documents and information disclosed prior to the date hereof
(collectively, “Confidential Information”); provided, that a party hereto may
disclose, or cause its Affiliates, Representatives and employees to disclose,
Confidential Information if and to the extent
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

32



--------------------------------------------------------------------------------



 



          (a) compelled to disclose by judicial or administrative process or by
other requirements of Law or, if advised by legal counsel that disclosure is
required, as requested by a Governmental Entity having jurisdiction over such
party;
          (b) disclosed in a Legal Proceeding brought by a party hereto in
pursuit of its rights or in the exercise of its remedies hereunder; or
          (c) disclosed to (i) the managing underwriter or placement agent for
any sale of the securities of the receiving party, and such managing
underwriter’s or placement agent’s Representatives, (ii) the lead lender,
arranger, representative or agent for any other financing transaction of the
receiving party, and such lender’s, arranger’s, representative’s or agent’s
Representatives, (iii) any Person whose voting securities are acquired in a
single transaction by the receiving party in such an amount so as to grant
Control over such Person to the receiving party and such Person’s
Representatives, (iv) any Financial Investor in the receiving party, and such
Financial Investor’s Representatives, (v) any Strategic Investor, and such
Strategic Investor’s Representatives, or (vi) any potential acquiror of the
receiving party, and such Person’s Representatives;
provided, that in the case of any disclosure permitted under clause (c) above,
such disclosure shall consist solely of the terms of this Agreement (and not any
other Confidential Information) and shall in no event include any schedules
(including the Disclosure Schedule) or exhibits to this Agreement; and provided
further, that any Person receiving any disclosure pursuant to this Section 13.2
from a party hereto, or any of such party’s Affiliates, Representatives or
employees, must be bound by an established legal privilege, or agree in writing,
to hold in strict confidence from any other Person (including with respect to
disclosure permitted under clause (c), any member of an underwriting or lending
syndicate, or any Person to whom a portion of such financing is participated or
otherwise transferred in connection with such sale or financing, or any
Affiliate, shareholder or member of or any investor in such Person) the
Confidential Information so disclosed. Notwithstanding anything in this
Section 13.2 to the contrary, Confidential Information shall not include any
such documents or information that the receiving party can demonstrate were (A)
previously known by the party receiving such documents or information, (B) in
the public domain (either prior to or after the furnishing of such documents or
information hereunder) through no fault of such receiving party, (C) later
acquired by the receiving party from another source if the receiving party is
not aware that such source is under an obligation to another party hereto to
keep such documents and information confidential or (D) developed by employees
of the receiving party without knowledge of the documents and information of the
other party or any of its Affiliates. The receiving party agrees that it will
not, and it will cause each of its Affiliates, Representatives and employees not
to, use Confidential Information in any way, for its own account or the account
of any third Person, except for the exercise of its rights and performance of
its obligations under this Agreement and the other Transaction Agreements. The
receiving party shall be jointly and severally liable for any breach by its
Affiliates, Representatives and employees of the restrictions set forth in this
Agreement.
          Section 13.3 Non-Solicitation. Without the prior written consent of
the other Shareholder, IMS, on the one hand, and PGIO, on the other hand, agree
that, during the Term, neither of them nor any of their respective Affiliates
shall, directly or indirectly, (i) employ, hire or engage, or cause to employ,
hire or engage, any Person who is or was an employee (including

33



--------------------------------------------------------------------------------



 



any Transferred Employee (as defined in the Purchase Agreement)) of the other
party or any of its Affiliates, or (ii) solicit, recruit or induce, or attempt
to solicit, recruit or induce, any Person who is or was an employee (including
any Transferred Employee (as defined in the Purchase Agreement)) of the other
party or any of its Affiliates to leave his or her employment with the other
party or any of its Affiliates.
ARTICLE 14
Material Breach; Bankruptcy; Withdrawal
          Section 14.1 Material Breach. If (i) any Shareholder is in Material
Breach and (ii) within 30 days’ after written notice to such Shareholder from
another Shareholder, such notice specifying with particularity the condition,
act, omission or course of conduct asserted to constitute such Material Breach,
such Shareholder has not cured, corrected or eliminated such Material Breach or,
if such Material Breach by its nature cannot be cured within 30 days, such
Shareholder has not taken steps which, if diligently prosecuted to conclusion,
are reasonably designed to expeditiously cure, correct or eliminate such
Material Breach, then such Shareholder will be a “Breaching Shareholder.” Until
the Board of Managers determines otherwise, a Breaching Shareholder shall, and
hereby agrees to, vote its Share, and cause its appointed Managers to vote,
pursuant to the instructions of the Shareholder who is not a Breaching
Shareholder, which instructions shall be consistent with the terms and
conditions of this Agreement.
          Section 14.2 Bankruptcy. If (a) any Shareholder or any parent entity
(including any general partner of a Shareholder that is a partnership or parent
entity of such general partner) of any Shareholder commences a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar Law or any other case or proceeding to be
adjudicated a bankrupt or insolvent, or consents to the entry of a decree or
order for relief in respect of either of them in an involuntary case or
proceeding under any applicable Federal or state bankruptcy, insolvency,
reorganization or other similar Law or to the commencement of any bankruptcy or
insolvency or insolvency case or proceeding against either of them, or files a
petition or answer or consent seeking reorganization or relief under any
applicable federal or state Law, or consents to the filing of such petition or
to the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of either of them, or (b) an
involuntary case or other proceeding shall be commenced against any Shareholder
or any parent entity (including any general partner of a Shareholder that is a
partnership or parent entity of such general partner) of such Shareholder
seeking liquidation, reorganization or other relief with respect to it or its
debts under any applicable Federal or state bankruptcy, insolvency,
reorganization or similar Law now or hereafter in effect or seeking the
appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of it, and such involuntary case or other
proceeding shall remain undismissed and unstayed, or an order or decree
approving or ordering any of the foregoing shall be entered and continued
unstayed and in effect, in any such event, for a period of 90 days, then such
Shareholder will be a “Bankrupt Shareholder.” Until the Board of Managers
determines otherwise, a Bankrupt Shareholder shall, and hereby agrees to, vote
its Share, and cause its appointed Managers to vote, pursuant to the
instructions of the Shareholder who is not a Bankrupt Shareholder, which
instructions shall be consistent with the terms and conditions of this
Agreement.

34



--------------------------------------------------------------------------------



 



          Section 14.3 Effect of Material Breach or Bankruptcy.
          (a) Indemnification. Any Breaching Shareholder shall indemnify, defend
and hold harmless the Company any other Shareholder who is not a Breaching
Shareholder or a Bankrupt Shareholder (a “Non-Breaching Indemnitee”) from and
against any and all Liabilities paid or incurred by such Non-Breaching
Indemnitee as a result of the Breaching Shareholder’s Material Breach. All
rights of an Indemnitee under this Section 14.3 shall survive the dissolution of
the Company and the withdrawal of the Non-Breaching Indemnitee from the Company.
          (b) Forced Sale or Forced Withdrawal. Any Bankrupt Shareholder may be
forced to sell its Share in the Company, or, at the discretion of the
Shareholder who is not a Bankrupt Shareholder, to withdraw from the Company, in
accordance with Article 794 CO. In the event a Shareholder is forced to sell its
Share or to withdraw from the Company in accordance with the foregoing, such
Shareholder agrees to take all actions legally required, including voting its
Share and otherwise approve the withdrawal or sale, to effect such withdrawal or
sale, as the case may be.
          (c) Payments Upon Withdrawal or Forced Sale.
     (i) In the event a Bankrupt Shareholder is forced to sell its Share in the
Company, pursuant to Section 14.3(b), the Bankrupt Shareholder shall sell its
Share to the other Shareholder that is not a Bankrupt Shareholder for an amount
equal to 100% of the Fair Market Value of such Share. If the Shareholders cannot
agree on the Fair Market Value of the Share of the Bankrupt Shareholder, the
Fair Market Value of the Share of the Bankrupt Shareholder shall be determined
pursuant to the appraisal set forth in Section 3 of the Option Agreement. The
cost of any such appraisal shall be paid or borne by such Bankrupt Shareholder.
     (ii) In the event of a withdrawal of a Bankrupt Shareholder pursuant to
Section 14.3(b), the Bankrupt Shareholder shall sell its Share to the Company
for an amount equal to 100% of the Fair Market Value of such Share. If the
Shareholders cannot agree on the Fair Market Value of the Share of the Bankrupt
Shareholder, the Fair Market Value of the Share of the Bankrupt Shareholder
shall be determined pursuant to the appraisal set forth in the Option Agreement.
The cost of any such appraisal shall be paid or borne by such Bankrupt
Shareholder.
          (d) [Reserved].
          (e) Material Breach. (i) In the event of a Material Breach, the
Breaching Shareholder shall have the right to cure such Material Breach in a
reasonable period of time (in no event to exceed 90 days).
     (ii) The Breaching Shareholder may submit to arbitration the determination
of the existence of a Material Breach and the damages resulting from such a
breach, and either the Breaching Shareholder or the other Shareholder (the
“Non-Breaching Shareholder”) may submit to arbitration the determination of
damages, which will be arbitrated under the baseball arbitration method provided
in the Option Agreement.

35



--------------------------------------------------------------------------------



 



     (iii) If the damages for the Material Breach have not been paid in full six
months after determination, the Non-Breaching Shareholder shall have the right
to purchase from the Breaching Shareholder all of such Breaching Shareholder’s
Share in accordance with Section 1(b) of the Option Agreement. The remedy
provided in this Section 14.3(e) shall be in addition to other remedies
available under this Agreement.
ARTICLE 15
Disputes Among Shareholders
          Section 15.1 Management Mediation. In the event that a dispute
relating to this Agreement arises between the Shareholders, good faith
discussions and negotiations shall be conducted by a designated management
representative of each Shareholder to resolve such dispute. If such
representatives are unable to resolve the dispute within 10 Business Days after
the initial request for negotiations at this level, then the matter shall be
referred to the most senior executive officer of each Shareholder, who shall
attempt, through good faith negotiations and discussions, to resolve the dispute
within five Business Days immediately following such initial 10 Business Day
period. If the dispute is not resolved within the aforementioned five Business
Day period, then the matter may be submitted for binding arbitration as provided
in Section 15.2. This Section 15.1 shall not apply to or limit the right of a
Shareholder to seek a temporary restraining order or other provisional or
permanent remedy to preserve the status quo or to prevent irreparable harm.
          Section 15.2 Arbitration. Except as otherwise provided in this
Agreement, any controversy or claim arising out of or relating to this
Agreement, or the breach hereof, that has not been resolved after compliance
with Section 15.1 shall be settled by binding arbitration in the following
manner:
          (a) If a Shareholder intends to commence arbitration to resolve a
dispute arising under this Agreement, such Shareholder shall provide written
notice (the “Arbitration Request”) to the other Shareholder of such intention
and the issues for resolution. Within five Business Days after the receipt of
the Arbitration Request, the other Shareholder may, by written notice, add
additional issues for resolution; provided that such issues are eligible for
arbitration under this Section 15.2.
          (b) Arbitration shall be held in New York City, New York under the CPR
Rules for Non-Administered Arbitration. The arbitration shall be conducted by
three arbitrators who are knowledgeable in the subject matter at issue in the
dispute. One arbitrator will be selected by each Shareholder, and the third
arbitrator will be selected by mutual agreement of the two arbitrators selected
by the Shareholders. Each party shall submit to such arbitrators its proposed
ruling and remedy for each issue that is the subject of arbitration. The
arbitrators shall, within 15 days after the conclusion of the arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. Any such award and decision shall reflect
the proposed ruling and remedy of one of the Shareholders as to each disputed
issue. The arbitrators shall be authorized to award compensatory damages, but
shall not be authorized to award non-economic damages or punitive damages, or to
reform, modify or materially change this Agreement or any other agreements
contemplated hereunder. The arbitrators shall also be

36



--------------------------------------------------------------------------------



 



authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrators deem just and equitable and within the scope of this
Agreement, including an injunction or order for specific performance. The award
of the arbitrators shall be the sole and exclusive remedy of the Shareholders
(except for any other remedies set forth in this Agreement). The arbitrators may
proceed to an award, notwithstanding the failure of either Shareholder to
participate in the proceedings. Judgment on the award rendered by the
arbitrators may be enforced in any court having competent jurisdiction thereof,
subject only to revocation on grounds of fraud or clear bias on the part of the
arbitrators.
          Section 15.3 Costs. Unless and until otherwise agreed or determined in
the course of any mediation or arbitration proceeding pursuant to Section 15.1
or 15.2, each Shareholder shall bear its own costs of the mediation and
arbitration.
ARTICLE 16
Miscellaneous
          Section 16.1 Notices. All notices, requests, claims, demands, waivers
and other communications under this Agreement shall be in writing and shall be
by facsimile, courier services or personal delivery to the following addresses,
or to such other addresses as shall be designated from time to time by a
Shareholder in accordance with this Section 16.1:
if to PGIO:
Procter & Gamble International Operations, SA
c/o The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
with a copy (which shall not constitute notice) to:
Covington & Burling LLP
1330 Avenue of the Americas
New York, New York 10019
Attention: Scott F. Smith
Facsimile: 646-441-9056
if to IMS:
Inverness Medical Switzerland GmbH
c/o Inverness Medical Innovations Inc.
51 Sawyer Road
Suite 200
Waltham, MA 02453
Attention: General Counsel
Facsimile Number: 781-647-3939

37



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: Scott F. Duggan
Facsimile: 617-523-1231
if to the Company:
SPD Swiss Precision Diagnostics GmbH
c/o Procter & Gamble International Operations, SA
SBC Saconnex Business Centre
207 route de Ferney
CH-1218 Grand-Saconnex
Geneva, Switzerland
Attention: General Counsel
Facsimile: +41-22-709-8658
with a copy (which shall not constitute notice) to:
Inverness Medical Switzerland GmbH
c/o Inverness Medical Innovations Inc.
51 Sawyer Road
Suite 200
Waltham, MA 02453
Attention: General Counsel
Facsimile Number: 781-647-3939
with a copy (which shall not constitute notice) to:
Procter & Gamble International Operations, SA
c/o The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) one Business
Day after when delivered to a courier, if delivered by commercial one-day
overnight courier service or (z) when sent, if sent by facsimile, with an
acknowledgment of sending being produced by the sending facsimile machine.
          Section 16.2 Definitions

38



--------------------------------------------------------------------------------



 



          The following terms shall, for the purposes of this Agreement and the
Schedules and Exhibits hereto, have the following meanings (terms defined in the
singular or the plural include the plural or the singular, as the case may be):
          “Accounting Period” means the Fiscal Year, or any period of shorter
duration commencing upon the Closing Date or the day following the last day of
the preceding Accounting Period and terminating upon the earlier of (a) the last
day of the Fiscal Year or (b) the day preceding the effective date of (i) the
admission of any new Shareholder, (ii) any other change in the relative
interests of the Shareholders (including PGUS’s exercise of any Option under the
Option Agreement), (iii) a Transfer by any Shareholder, (iv) a sale of
substantially all the assets of the Company, (v) the termination of the Company
for federal income tax purposes, (vi) the dissolution of the Company and
(vii) any other similar transaction or event, as determined by the Board of
Managers.
          “Adjusted Capital Account Deficit” means, with respect to any
Shareholder, the deficit balance, if any, in such Shareholder’s Capital Account
as of the end of the relevant taxable period, after giving effect to the
following adjustments:
          (i) credit to such Capital Account any amounts that the Shareholder is
deemed to be obligated to restore pursuant to the penultimate sentences in
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury Regulations, and
          (ii) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
          The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the
Treasury Regulations and shall be interpreted consistently therewith.
          “Affiliate” means, with respect to any Person, a Person who is an
“affiliate” of such first Person within the meaning of Rule 405 under the
Securities Act. For purposes of this definition, a Person shall be deemed to
control another Person if it owns or controls 50% or more of the voting equity
of the other Person (or other comparable ownership if the Person is not a
corporation); provided, however, that solely for purposes of this Agreement, the
Company shall not be deemed to be an “Affiliate” of any party hereto (or such
parties’ other Affiliates).
          “Articles of Incorporation” shall refer to the Articles of
Incorporation of the Company as filed and registered from time to time with the
commercial register at the registered seat of the Company.
          “Bankrupt Shareholder” has the meaning set forth in Section 14.2.
          “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the United States Securities Exchange Act of 1934, as amended.
          “Breaching Shareholder” has the meaning set forth in Section 14.1.

39



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday or Sunday or a day
on which banking institutions located in New York City or Geneva, Switzerland
are permitted or required by Law, executive order or decree of a Governmental
Entity to remain closed.
          “Capital Contribution” means, with respect to each Shareholder, such
Shareholder’s contribution to the Company with respect to its Share (Leistung
auf die Stammeinlage) as defined in the CO.
          “Cardiology Field” has the meaning set forth in the IMA License
Agreement.
          “Carve Out Business” has the meaning set forth in Section 13.1(b).
          “Change of Control” shall be deemed to have occurred, with respect to
a Shareholder, if the event set forth in any one of the following paragraphs
shall have occurred:
          (a) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of such Shareholder (not including in the securities
beneficially owned by such Person any securities acquired directly from such
Shareholder other than securities acquired by virtue of the exercise of a
conversion or similar privilege or right unless the security being so converted
or pursuant to which such right was exercised was itself acquired directly from
such Shareholder) representing 50% or more of (i) the then outstanding shares of
common stock of such Shareholder or (ii) the combined voting power of such
Shareholder’s then outstanding voting securities entitled to vote generally in
the election of directors; or
          (b) there is consummated a merger or consolidation of such Shareholder
or any direct or indirect Subsidiary of such Shareholder with any other
corporation, other than a merger or consolidation pursuant to which (i) the
voting securities of such Shareholder outstanding immediately prior to such
merger or consolidation will continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) more than 50% of the outstanding shares of common stock,
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of such
Shareholder or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and (ii) no Person will become
the Beneficial Owner, directly or indirectly, of securities of such Shareholder
or such surviving entity or any parent thereof representing 50% or more of the
outstanding shares of common stock or the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to such merger
or consolidation); or
          (c) the stockholders of such Shareholder approve a plan of complete
liquidation or dissolution of such Shareholder or there is consummated an
agreement for the sale or disposition by such Shareholder of all or
substantially all of such Shareholder’s assets, other than a sale or disposition
by such Shareholder of all or substantially all of such Shareholder’s assets to
an entity, (i) more than 50% of the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of which (or of any
parent of such entity) is owned by stockholders of such Shareholder in
substantially the same proportions as their ownership of

40



--------------------------------------------------------------------------------



 



such Shareholder immediately prior to such sale and (ii) in which (or in any
parent of such entity) no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of such Shareholder representing 50% or more of the
outstanding shares of common stock resulting from such sale or disposition or
the combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such sale or disposition).
          “CO” means the Swiss Federal Code of Obligations, as amended from time
to time.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended, or
any corresponding provisions of succeeding law.
          “Company Minimum Gain” has the same meaning as the term “partnership
minimum gain” in Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury
Regulations.
          “Company to IMA License Agreement” means the License Agreement by and
between the Company and IMA, dated as of the date hereof.
          “Company to P&G License Agreement” means the License Agreement by and
between the Company and P&G, dated as of the date hereof.
          “Consumer Channel” has the meaning set forth in the IMA License
Agreement.
          “Contracting Party” has the meaning set forth in Section 2.3.
          “Debt” means, as to any Person, as of any date of determination,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (c) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (d) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.
          “Depreciation” shall mean for any taxable period or portion thereof,
an amount equal to the depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such period for federal income
tax purposes, except that with respect to any asset whose Gross Asset Value
differs from its adjusted basis for federal income tax purposes at the beginning
of such period, Depreciation shall be an amount that bears the same relationship
to such beginning Gross Asset Value as the depreciation, amortization or cost
recovery deduction in such period for federal income tax purposes bears to such
beginning adjusted tax basis; provided, however, that if the adjusted basis for
federal income tax purposes of an asset at the beginning of such period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Board of Managers.

41



--------------------------------------------------------------------------------



 



          “Diabetes Field” has the meaning set forth in the IMA License
Agreement.
          “Distributable Cash” means the excess of the Company’s positive cash
flow on a consolidated basis over the Company’s consolidated working capital
needs. The Company’s positive cash flow on a consolidated basis shall mean the
excess of consolidated cash receipts (excluding the proceeds of any borrowing by
the Company or any Subsidiary thereof) over consolidated cash disbursements for
any given period. The Company’s working capital needs shall be determined by the
Board of Managers in accordance with the Business Plan and Budget and shall
include reasonable reserves (including the reserves established by the Chief
Financial Officer pursuant to Section 11.2 of this Agreement) for current and
future operating expenses, debt service, business expansion and acquisitions,
contingencies and emergencies.
          “Excluded Fields” means the Diabetes Field, the Cardiology Field and
the Oral Care Field, as such terms are defined in the IMA License Agreement.
          “Fair Market Value” means, on any date with respect to any asset owned
by any Person, the cash amount that a willing seller not compelled to sell would
reasonably expect to receive for such asset in a current sale to a willing buyer
not compelled to buy.
          “Field” has the meaning set forth in the IMA License Agreement.
          “Financial Investor” means an investor, other than an operating
company or a Subsidiary, division, unit or business segment of an operating
company engaged primarily in investing activities, that purchases the equity
securities of another Person, whether or not such purchases or equity securities
are registered under the Securities Act, based on the prospect of financial
gain.
          “Fiscal Year” of the Company means 12-month period ending on June 30.
          “GAAP” shall mean United States generally accepted accounting
principles as in effect from time to time and applied on a consistent basis.
          “Governmental Entity” means any nation, state, province, county, city
or political subdivision and any official, agency, arbitrator, authority, court,
department, commission, board, bureau, instrumentality or other governmental
entity of any thereof, whether domestic or foreign.
          “Gross Asset Value” shall mean, with respect to any Company asset,
such asset’s adjusted basis for federal income tax purposes, except as follows:
     (i) The initial Gross Asset Value of any asset contributed by a Shareholder
to the Company shall be the gross Fair Market Value of such asset, as agreed
between the Company and the contributing Shareholder in connection with the
contribution or, in the absence of such an agreement, as determined by the Board
of Managers;
     (ii) The Gross Asset Value of the Company assets shall be adjusted to equal
their respective gross Fair Market Values (taking Code Section 7701(g) into
account), as determined by the Board of Managers, as of the following times:
(w) the

42



--------------------------------------------------------------------------------



 



acquisition of an additional interest in the Company by any new or existing
Shareholder in exchange for more than a de minimis Capital Contribution; (x) the
distribution by the Company to a Shareholder of more than a de minimis amount of
Company property as consideration for an interest in the Company; (y) the
issuance of Shares as consideration for the provision of services to or for the
benefits of the Company; and (z) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (x) and (y) above shall be made only if the
Board of Managers reasonably determine that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Shareholders in
the Company;
     (iii) The Gross Asset Value of any Company asset distributed to any
Shareholder shall be adjusted to equal the gross Fair Market Value (taking Code
Section 7701(g) into account) of such asset on the date of distribution as
determined by the Board of Managers; and
     (iv) The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this paragraph (iv) to the
extent the Board of Managers determine that an adjustment pursuant to paragraph
(ii) above is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this paragraph (iv).
          If the Gross Asset Value of an asset has been determined or adjusted
pursuant to paragraphs (i), (ii) or (iv) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Net Profits and Net Losses.
          “IMA License Agreement” has the meaning set forth in Section 2.8(n).
          “Initial Period” means the two-year period from the date of this
Agreement.
          “Initial Term” has the meaning set forth in Section 1.1.
          “Intellectual Property” means any or all of the following (in each
case in any domestic or foreign jurisdiction): (a) patents (including utility
patents, petty patents, design patents and certificates of invention) and
applications therefor (including provisional, non-provisional, converted
provisional and continued prosecution applications) and all reissues,
reexaminations, revalidations, divisionals, renewals, extensions or restorations
(including any supplementary protection certificate and the like), provisionals,
continuations and continuations-in-part thereof; (b) inventions, discoveries and
ideas (whether patentable or not), (c) trade secrets, proprietary information,
know how, confidential information, technology, technical data, and all
documentation relating to any of the foregoing and rights to limit the use of
disclosure thereof by any person; (d) copyrights, copyright registrations and
applications therefor and all

43



--------------------------------------------------------------------------------



 



other rights corresponding thereto, and writings and other works that are the
subject matter of such copyrights; (e) trade names, trademarks, service marks,
brand names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing, and the registrations and
applications for registration of any of the foregoing; (f) databases and data
collections and all rights therein; (g) computer software including all source
code, object code, firmware, development tools, files, records and data, and all
media on which any of the foregoing is recorded; and (h) Web addresses, sites
and domain names.
          “Intellectual Property Rights” shall mean, collectively, any and all
rights in, to and under Intellectual Property, including patent rights, trade
secret rights, copyrights, trademarks, service marks, trade dress and similar
rights of any type under the Laws of any Governmental Entity, including all
applications and registrations relating to the foregoing.
          “Law” means any constitution, act, statute, law (including common
law), ordinance, treaty, rule or regulation of any Governmental Entity.
          “Legal Proceeding” means any investigation, claim, action, suit,
complaint, dispute, audit, demand, litigation or judicial, administrative or
arbitration proceeding.
          “Lien” any lien, pledge, claim, charge, mortgage, encumbrance or other
security interest of any kind, whether arising by any contract or by operation
of law.
          “Material Adverse Effect” means any change, circumstance, development,
state of facts, event or effect that has had or would reasonably be expected to
have a material adverse change or effect (taken alone or in the aggregate with
any other adverse change or effect) in or with respect to the business, assets,
condition (financial or otherwise), or results of operations of an entity.
          “Material Breach” means a breach of this Agreement or the US JV LLC
Agreement that (a) would reasonably be expected to have a Material Adverse
Effect on the Company and the US JV on a combined basis or (b) would materially
impair the Company’s or the US JV’s ability to pursue its businesses.
          “Net Profits” and “Net Losses” means the net income or net loss of the
Company (including capital gains and losses) as determined in accordance with
the accounting methods followed by the Company for federal income tax purposes
including income exempt from tax and described in Code Section 705(a)(1)(B) and
treating as deductions items of expenditure described in, or under Treasury
Regulations deemed described in, Code Section 705(a)(2)(B). For purposes of
computing Net Profits and Net Losses, gain or loss resulting from the
disposition of property, which gain or loss is recognized for federal income tax
purposes, shall be computed by reference to the Gross Asset Value of such
property rather than its adjusted tax basis. In lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
taxable income or loss for federal income tax purposes, there shall be taken
into account Depreciation. In addition: (i) in the event the Gross Asset Value
of any Company asset is adjusted pursuant to subparagraphs (ii) or (iii) of the
definition of Gross Asset Value, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the Gross Asset

44



--------------------------------------------------------------------------------



 



Value of the asset) or an item of loss (if the adjustment decreases the Gross
Asset Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Net Profit or Net Losses; and
(ii) notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to sections 5.7(g), (h), (i), (j) and (k) hereof
shall not be taken into account for purposes of computing Net Profits or Net
Losses. The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to sections 5.7(g), (h), (i),
(j) and (k) hereof shall be determined by applying rules analogous to those set
forth in this definition of “Net Profits” and “Net Losses.”
          “Nonrecourse Deductions” has the meaning set forth in
Sections 1.704-2(b)(1) and 1.704-2(c) of the Treasury Regulations.
          “Nonrecourse Liability” has the meaning set forth in
Section 1.704-2(b)(3) of the Treasury Regulations.
          “Non-Selling Shareholder” has the meaning set forth in
Section 7.1(f)(i)(2).
          “Option Agreement” means the Option Agreement, dated the date hereof,
among the Company, the US JV, IMA, IMS, Procter & Gamble RHD, Inc., and PGIO.
          “P&G License Agreement” has the meaning set forth in Section 2.8(n).
          “Percentage Interest” means a Shareholder’s aggregate economic
percentage interest in the Company as determined by dividing the number of
Shares owned by such Shareholder by the number of Shares then owned by all
Shareholders. The Percentage Interest of each of the Shareholders as of the
effective date of this Agreement is 50.000%.
          “Person” means an individual, corporation, limited liability company,
limited liability partnership, partnership, trust, or unincorporated
association, or a government or any agency or political subdivision thereof.
          “Renewal Term” has the meaning set forth in Section 1.1.
          “Representative” means, with respect to a Person, such Person’s legal
and internal and independent accounting advisors and representatives.
          “Required Working Capital Balance” has the meaning set forth in
Section 11.2.
          “Restricted Third Party” has the meaning set forth in Section 7.1(c).
          “Sale Event” means (a) a merger or consolidation of the Company with
or into another entity (with respect to which less than a majority of the
outstanding voting power of the surviving or consolidated entity immediately
following such event is held by persons or entities who were Shareholders
immediately prior to such event); (b) the sale, license or transfer of all or
substantially all of the properties and assets of the Company; (c) any
acquisition by any Person (or group of affiliated or associated Persons) of
beneficial ownership of a majority of the Share Capital in a single transaction
or a series of related transaction or (d) any other change of control of 50% or
more of the outstanding voting power of the Company; in each case in a single
transaction or a series of related transactions.

45



--------------------------------------------------------------------------------



 



          “Schedule I” shall refer to the Schedule of Shareholders to be
maintained by the Company.
          “Selling Shareholder” has the meaning set forth in Section 7.1(f)(i).
          “Share” means, with respect to each Shareholder, such Shareholder’s
entire interest (Stammanteil) in the Company. Each Shareholder shall hold one
Share only, but the par value of each Share may vary.
          “Share Capital” means the Company’s registered capital (Stammkapital)
as defined in the CO.
          “Share Capital Percentage” means the percentage of the Company’s Share
Capital represented by a Shareholder’s Share.
          “Shareholder In-License Agreements” have the meaning set forth in
Section 7.1(e).
          “Shareholder Nonrecourse Debt” has the same meaning as the term
“partner nonrecourse debt” in Section 1.704-2(b)(4) of the Treasury Regulations.
          “Shareholder Nonrecourse Debt Minimum Gain” means an amount, with
respect to each Shareholder Nonrecourse Debt, equal to the Shareholder Minimum
Gain that would result if such Shareholder Nonrecourse Debt were treated as a
Nonrecourse Liability, determined in accordance with Section 1.704-2(i)(3) of
the Treasury Regulations.
          “Shareholder Nonrecourse Deductions” has the same meaning as the term
“partner nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of
the Treasury Regulations.
          “Strategic Investor” means, with respect to any Person, an operating
company or a Subsidiary of an operating company that (whether directly or
through one or more Subsidiaries) (a) conducts business in the same industry as
that in which such Person conducts business (or in an industry functionally
related to the industry in which such Person conducts business) that purchases
the equity securities of such Person in one or more strategic transactions, or
(b) develops, manufactures, licenses or sells products, services or technology
that are of key importance to, or are reasonably likely in the future to be of
key importance with respect to, a strategic transaction involving the purchase
of equity securities of such Person, in each case whether or not such purchases
or equity securities are registered under the Securities Act.
          “Subsidiary” means, with respect to any Person, an Affiliate
controlled by such Person directly, or indirectly through one or more
intermediaries.
          “Tax Year” means the 12-month period ending on June 30.
          “Term” has the meaning set forth in Section 1.1.

46



--------------------------------------------------------------------------------



 



          “Third Party” means any Person other than the Company, the
Shareholders and their Permitted Transferees.
          “Transaction Agreements” has the meaning set forth in the IMS
Contribution Agreement.
          “Transfer” means, whether directly or indirectly by merger, operation
of law or otherwise (including through a transaction involving the equity or
other ownership interest of a Subsidiary), any sale, assignment, conveyance,
transfer, donation or any other means to dispose of, or pledge, hypothecate or
otherwise encumber in any manner whatsoever, or permit or suffer any Lien of any
interest in the Company (whether profits, management, Shares, Share Capital
Percentage).
          “Transferring Shareholder” has the meaning set forth in
Section 7.1(c).
          “Treasury Regulations” means the regulations promulgated by the U.S.
Department of the Treasury under the Code.
          “US JV” means US CD LLC, a Delaware limited liability company.
          “US JV LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement, dated as of the date of this Agreement, by and between
Inverness Medical Innovations, Inc., Procter & Gamble RHD, Inc. and US JV.
          Section 16.3 Descriptive Headings; Certain Interpretations. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not control or affect the meaning or construction of this
Agreement. Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “or” is not
exclusive and “include,” “includes” and “including” are not limiting; (b)
“hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (c) “date hereof” refers to the date
of this Agreement; (d) “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”; (e) definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; (f) references to an agreement or
instrument mean such agreement or instrument as from time to time amended,
modified or supplemented, and all exhibits, appendices, schedules or other
attachments thereto; (g) references to a Person are also to its permitted
successors and assigns; (h) references to an “Article,” “Section,” “Clause,”
“Exhibit” or “Schedule” refer to an Article, Section or Clause of, or an Exhibit
or Schedule to, this Agreement; (i) words importing the masculine gender include
the feminine or neuter and, in each case, vice versa; (j) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules or regulations occurs, before or after the date of this Agreement;
and (k) except with respect to the Shareholders’ initial Capital Contributions,
references to monetary amounts shall be denominated in United States Dollars.
          Section 16.4 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or

47



--------------------------------------------------------------------------------



 



otherwise by any of the parties hereto without the prior written consent of the
other parties hereto. Any purported assignment without such consent shall be
void. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns.
          Section 16.5 Entire Agreement. This Agreement and the Schedules hereto
contain the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, with respect to the
transactions contemplated thereby.
          Section 16.6 No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their permitted successors and assigns
and nothing herein express or implied shall give or be construed to give to any
Person, other than the parties hereto and such successors and assigns, any legal
or equitable rights or remedies.
          Section 16.7 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto. Delivery
of an executed counterpart of this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
          Section 16.8 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York, USA, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.
          Section 16.9 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Shareholder. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.
          Section 16.10 Amendments; Waiver. Amendments to this Agreement may be
made from time to time, provided, however, that no amendment, modification or
waiver of this Agreement or any provision hereof shall be valid or effective
unless in writing and signed by each and every party hereto. No consent to, or
waiver, discharge or release (each, a “Waiver”) of, any provision of or breach
under this Agreement shall be valid or effective unless in writing and signed by
the party giving such Waiver, and no specific Waiver shall constitute a Waiver
with respect to any other provision or breach, whether or not of similar nature.
Failure on the part of any party hereto to insist in any instance upon strict,
complete and timely performance by another party hereto of any provision of or
obligation under this Agreement shall not constitute a Waiver by such party of
any of its rights under this Agreement or otherwise.

48



--------------------------------------------------------------------------------



 



          Section 16.11 Further Assurances. The Company and each Shareholder
shall execute or cause to be executed from time to time all other instruments,
certificates, notices and documents and shall do or cause to be done all such
acts and things (including keeping books and records and making publications or
periodic filings) as may now or hereafter be necessary or appropriate with
respect to the formation, valid existence, and termination (when appropriate) of
the Company and to otherwise carry out the purposes and intent of this
Agreement.
          Section 16.12 Amendment to CO. The Shareholders are aware that an
amendment to the CO in connection with limited liability companies (GmbH) is
envisaged to enter into force in the course of 2007. The Shareholders agree to
negotiate in good faith any amendment to (a) the Articles of Incorporation,
(b) this Agreement and (c) any related document to the extent necessary to
reflect the Shareholders’ common economic understanding of the Agreement once
the amendment of the CO with respect to the limited liability companies (GmbH)
has entered into force.
          Section 16.13 Relationship. This Agreement does not constitute any
Shareholder, Manager, or any employee or agent of the Company as the agent or
legal manager of any Shareholder for any purpose whatsoever and no Shareholder,
Manager, or any employee or agent of the Company is granted hereby any right or
authority to assume or to create any obligation or responsibility, express or
implied, on behalf of or in the name of any Shareholder or to bind any
Shareholder in any manner or thing whatsoever.
          Section 16.14 Equitable Remedies. Each party acknowledges that no
adequate remedy of Law would be available for a breach of this Agreement, and
that a breach of any of such Sections or Articles of this Agreement by one party
would irreparably injure the other and accordingly agrees that in the event of a
breach of any of such Sections or Articles of this Agreement, the respective
rights and obligations of the parties hereunder shall be enforceable by specific
performance, injunction or other equitable remedy (without bond or security
being required), and each party waives the defense in any action and/or
proceeding brought to enforce this Agreement that there exists an adequate
remedy or that the other party is not irreparably injured. Nothing in this
Section 16.14 is intended to exclude the possibility of equitable remedies with
respect to breaches of other Sections or Articles of this Agreement.
          Section 16.15 Fees and Expenses. Each party shall be responsible for
any legal and other fees and expenses incurred by such party in connection with
the negotiation and preparation of this Agreement and the transactions
contemplated hereby.
          Section 16.16 * * *.
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

49



--------------------------------------------------------------------------------



 



          Section 16.17 Ancillary Restraints. With respect to those clauses of
Section 12.1, Section 13.1 and Section 13.3 that constitute a restrictive
practice as defined in the Israeli Restrictive Trade Practices Law (1988),
receipt by the Parties of an exemption with respect thereto under applicable
Israel law shall be a condition precedent to the effectiveness of such clauses
in Israel, provided that in the event such exemption is received, this sentence
shall, to the extent of such exemption, automatically be of no further force and
effect.
[SIGNATURE PAGE FOLLOWS]

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first herein above written.

                  INVERNESS MEDICAL SWITZERLAND GmbH    
 
           
 
  By:   /s/ Ron Zwanziger
 
        Name: Ron Zwanziger         Title: Manager    
 
                PROCTER & GAMBLE INTERNATIONAL OPERATIONS, SA    
 
           
 
  By:   /s/ Andreas Demmer    
 
     
 
Name: Andreas Demmer    
 
      Title: Director    
 
           
 
  By:   /s/ Claus Michael Lindner    
 
     
 
Name: Claus Michael Lindner    
 
      Title: Director    
 
                SPD SWISS PRECISION DIAGNOSTICS GmbH    
 
           
 
  By:   /s/ Geoffrey Jenkins    
 
     
 
        Name: Geoffrey Jenkins         Title: Director    

[Signature Page to Shareholder Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Shareholders; Shares; Capital Contribution

              Share   Capital Contribution Shareholder   (Stammeinlage)  
(Leistung auf Stammeinlage)
Procter & Gamble International Operations, SA
  1   CHF 1,000,000
 
       
Inverness Medical Switzerland GmbH
  1   CHF 1,000,000
 
       
Total
  2   CHF 2,000,000

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Initial Business Plan
* * *
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Restricted Third Parties
As used in the Agreement to which this Schedule III is attached, “Restricted
Third Parties” means each of the following Persons and their respective
Affiliates:
     * * *
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.2(a)
Timing of Presentation and Implementation Parameters
[To be developed after the date of this Agreement in accordance with
Section 12.2(a).]

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.1(a)(2)
Non-Compete Exception — P&G Existing Business
* * *
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.1(a)(3)
Non-Compete Exception — IMS Existing Business
The business of * * *.
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



SCHEDULE 16.16
* * *
 

* * *   REPRESENTS TEXT OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 